PERMIS DE RECHERCHE

JELMA

CONTRAT D'ASSOCIATION

ENTRE

L'ENTREPRISE TUNISIENNE
D’ACTIVITES PETROLIERES

ET

HYDROCARBURE TUNISIE CORP.

ET

TUNISIAN ONSHORE AND OFFSHORE
PETROLEUM AND INDUSTRIAL CONTRACTOR

CONTRAT D'ASSOCIATION

ENTRE LES SOUSSIGNES :

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES, ci-après dénommée
«ETAP », établissement public à caractère industriel et commercial, dont le siège est à Tunis,
27 bis Avenue Khéreddine Pacha, 1002 Tunis Belvédère, représentée par
Monsieur Ali CHINE, son Président Directeur Général, dûment habilité à cet effet,

D'UNE PART,
ET,

HYDROCARBURE TUNISIE CORP. ci-après dénommée « HTC », société établie et régie
selon les lois du BAHAMAS, dont le siège social est à St Andrew’s Court Frederic Street
Steps, P.O. Box N. 4805, Nassau, N.P. BAHAMAS, élisant domicile à la rue du Lac de
Côme, Immeuble Driss 4, Les Berges du Lac, 2045, Tunis, Tunisie, représentée aux fins des
présentes par Monsieur Jean-Louis REMONDIN, dûment habilité à cet effet,

ET,

TUNISIAN ONSHORE AND OFFSHORE PETROLEUM AND INDUSTRIAL
CONTRACTOR, ci-après dénommée « TOPIC », société de droit tunisien, dont le siège
social est au 11 Rue A. Azzam, Montplaisir, 1002 Tunis, Tunisie, représentée par Monsieur
Jamel TOUMI, dûment habilité à cet effet,

D'AUTRE PART.

HTC et TOPIC sont désignés ci-après par les « SOCIETES » .

Il est préalablement exposé ce qui suit :

Un Protocole d’Accord pour l’octroi du Permis de Prospection Jelma, a été conclu en date du
26 octobre 2001, entre l’État Tunisien d’une part, et ETAP, HTC et TOPIC d’autre part.

Le Permis de Prospection, dit Permis JELMA, a été attribué dans l’indivision à ETAP, HTC
et TOPIC par arrêté du Ministre de l’Industrie en date du 22 novembre 2001.

ETAP, HTC et TOPIC ont déposé, en date du 25 septembre 2003, une demande de
transformation dudit Permis de Prospection JELMA en Permis de Recherche dans les
conditions définies dans le Code des Hydrocarbures promulgué par la Loi n° 99-93 du 17 août
1999, telle que complétée et modifiée par la Loi n°2002-23 du 14 février 2002, ainsi que les
textes pris pour son application.

Le Permis JELMA porte sur mille huit cent quatre (1804) périmètres élémentaires de
quatre (4) kilomètres carrés chacun d'un seul tenant, soit sept mille deux cent seize (7216)
kilomètres carrés.

ETAP, HTC et TOPIC ont fixé leur pourcentage de participation dans le Permis comme suit :
- Cinquante pour cent (50%) pour ETAP ; à

- Trente cinq pour cent (35%) pour HTC ; . D se
- Quinze pour cent (15%) pour TOPIC.

Elles ont décidé de conduire en commun les opérations de recherche des Hydrocarbures dans
le Permis ainsi que les opérations de développement et d'exploitation des concessions qui en
seraient issues.

Elles ont conclu le présent Contrat d'Association en vue de définir les conditions et modalités
de leur association ainsi que les droits et obligations qui résulteront pour chacune d'elles de la
Convention Particulière et du Cahier des Charges qui seront conclus entre l'Etat Tunisien
d'une part et ETAP et les SOCIETES d'autre part, à l'occasion de l'attribution du Permis.

Ceci étant exposé, il a été arrêté et convenu ce qui suit : ) À
y}
| ‘ Œ

(
TITRE 1
DISPOSITIONS GENERALES

Article Un : Définitions

Aux fins de l'application du présent Contrat, les mots et expressions qui y sont utilisés ont la
signification suivante :

1. Contrat : désigne le présent Contrat d'Association et ses Annexes.
2. Partie(s) : désigne ETAP et/ou HTC et/ou TOPIC et/ou leurs cessionnaires éventuels.

3. Permis: désigne le Permis de Recherche dit « Permis JELMA» qui sera accordé
conjointement et dans l'indivision à ETAP et les SOCIETES par Arrêté du Ministre de
l'Industrie et de l’Energie, tel que ce Permis existe à chaque instant compte tenu des
renouvellements et, s'il y a lieu, des réductions et/ou des extensions de la durée et/ou de la
superficie y apportées.

4. Convention Particulière : désigne la Convention relative aux travaux de recherche et
d’exploitation des gisements d’Hydrocarbures, laquelle sera signée à Tunis entre l'Etat
tunisien, d'une part et par ETAP et les SOCIETES d'autre part et ce, conformément au Code
des Hydrocarbures.

5. Cahier des Charges : désigne le Cahier des Charges qui sera signé et annexé à la
Convention Particulière.

6. Opérateur : désigne la Partie chargée d'effectuer toute opération en vertu du présent
Contrat.

7. Découverte Economiquement Exploitable : désigne une Découverte d'Hydrocarbures
que l'une ou les Partie(s) décide(nt) de développer et de mettre en production.

8. Capacité Optimum de Production : désigne la capacité qui permet la récupération
optimale des réserves compte tenu des caractéristiques techniques du gisement et du respect
des saines pratiques et usages dans l'industrie pétrolière.

9. Société ou Organisme Affilié : désigne :

- toute Société ou Organisme dans les assemblées desquelles une Partie détient directement
ou indirectement plus de cinquante pour cent (50%) des droits de vote ou

- toute Société ou Organisme ou établissement public détenant, directement ou
indirectement, plus de cinquante pour cent (50%) des droits de vote dans les assemblées
d'une Partie ou

- toute Société ou Organisme dans les assemblées desquelles plus de cinquante pour cent
(50%) des droits de vote sont détenus directement ou indirectement par une ou plusieurs
sociétés, ou établissements publics affiliés à une Partie, au sens des alinéas ci-dessus,

ensemble ou séparément. fi À

10. Dollars : désigne le Dollar des Etats Unis d'Amérique. S a
7
“clé
Article Deux : Objet du Contrat

Le présent Contrat a pour objet de définir les conditions selon lesquelles les Parties entendent
réaliser en commun les opérations d’exploration, d’appréciation, de développement et
d'exploitation des gisements d'Hydrocarbures dans le Permis et les concessions qui en seraient
issues, ainsi que le traitement et le transport de ces substances.

Création de l'Association et Pourcentage de participation

Article Troi

3.1. À la date de la signature du présent Contrat, il est créé entre les Parties une Association,
ci- après dénommée « Association », n'ayant pas la personnalité juridique, dont le but est la
réalisation des opérations visées à l'Article 2 ci-dessus.

Les pourcentages de participation des Parties dans l'Association sont :
- Cinquante pour cent (50%) pour ETAP ;
- Trente cinq pour cent (35%) pour HTC ;

- Quinze pour cent (15%) pour TOPIC.

3.2. Seule et seulement pour une (des) concession(s) donnée(s), les pourcentages de
participation pourront être modifiés si ETAP décide, conformément à l'Article 94 du Code des
Hydrocarbures, de réduire son pourcentage de participation.

33. Sauf dispositions contraires du présent Contrat :

- Les Parties supportent, chacune proportionnellement au pourcentage de sa participation
défini ci-dessus, les coûts d'exploration, d'appréciation et les dépenses relatives au
développement et à l'exploitation, réalisées au titre du présent Contrat.

- _ Proportionnellement au pourcentage de sa participation, chaque Partie détient tous biens et
intérêts acquis en vertu du présent Contrat, et assume les responsabilités découlant dudit
Contrat.

Notamment, chaque Partie dispose, proportionnellement à son pourcentage de participation,
du droit aux réserves d'Hydrocarbures en place ainsi que ceux extraits des concessions qui
seraient issues du Permis.

Article Quatre: Fonctionnement de l'Association

Les études et travaux, approuvés par le Comité d’Opérations, sont réalisés directement ou
indirectement par l'Opérateur en étroite collaboration avec les Parties, comme indiqué ci-

O8 ou
4.1. Comité d’Opérations :

a. Composition :

Le Comité d’Opérations se compose de deux représentants nommés par ETAP, d'un
représentant nommé par HTC et d'un représentant nommé par TOPIC. Chaque Partie
nommera également des représentants suppléants. La présidence du Comité d’Opérations est
assurée par l'Opérateur.

b. Fonctions :

Le Comité d’Opérations est chargé de prendre les décisions relatives à l'ensemble des
opérations et travaux de l'Association et notamment :

-  D’arrêter les programmes d'opérations et de travaux ainsi que les budgets correspondants
sur proposition de l'Opérateur ;

-  D’approuver la nature et l'implantation de tous travaux ;
- _ D’approuver la liste des fournisseurs proposés par l'Opérateur ;

-__ D’approuver les contrats et marchés proposés par l'Opérateur à la suite des appels d'offres
et dont le montant est supérieur à deux cent mille (200 000) Dinars Tunisiens ;

- _ D’examiner les comptes rendus d'activités préparés par l'Opérateur et de contrôler celui-ci
dans la conduite et l'exécution des travaux qui lui sont confiés ;

-  D’arrêter les programmes de production après examen des propositions présentées par
l'Opérateur ;

- _ D’approuver, sur proposition de l'Opérateur ou, à défaut de proposition de celui-ci, trente
jours (30) avant la date limite légale de dépôt des dossiers, sur proposition d'une des
Parties, les renouvellements, abandons, extensions de la durée et/ou de la superficie du
Permis, demandes de concessions concernant les titres d'Hydrocarbures détenus ou à
détenir par l'Association ;

- De créer tout comité technique qui lui semble nécessaire.
c. Délibérations :

Les décisions du Comité d’Opérations sont prises à l'unanimité des représentants désignés par
les Parties.

Il est toutefois convenu, qu'au cas où l'unanimité ne pourrait être obtenue au sein du Comité
d’Opérations :

-  Relativement à une décision concernant une opération financée par une seule Partie, la
proposition présentée par le représentant de la Partie qui assure la totalité du financement
sera considérée comme adoptée ; étant entendu qu’en ce qui concerne la décision relative

aux opérations de prospection et de recherche à réaliser par les SOCIETES seules, et *
visant à honorer les obligations contractuelles, les voix des représentants des SOCIETES
prévaudront.

-_ Relativement à une décision concernant une opération financée en commun, la proposition
sera considérée comme adoptée si elle est agréée par une (1) Partie ou plus qui
assurera(ont) au moins cinquante cinq pour cent (55%) du financement.

Chacune des Parties s'engage pour sa part à faire en sorte que l'Association soit en mesure de
respecter les obligations et de préserver les droîts stipulés par la Convention Particulière.

En outre, chacune des Parties s’engage à ce que les positions que ses représentants prendront
au cours du Comité d’Opération n’aient pour effet de faire perdre aux autres Parties le
bénéfice des garanties prévues par la Convention Particulière.

d. Convocations et Réunions :

Le Comité d’Opérations se réunit au moins une fois par semestre, en tout lieu convenu à
l'avance d'un commun accord, sur la convocation de son Président, adressée à chaque
représentant avec préavis de quinze (15) jours. En cas d'urgence, ce délai peut être réduit d'un
commun accord.

La convocation écrite précise la date, l'heure, le lieu et l'ordre du jour de la réunion. L’ordre
du jour comporte notamment toute question formulée auparavant par écrit par l'un des
représentants. Si l'un des représentants en exprime le désir par écrit, le Président est tenu de
convoquer le Comité dans un délai n'excédant pas quinze (15) jours.

Dans les quinze (15) jours qui suivent la réunion du Comité d’Opérations, le Président adresse
à chacun des représentants un projet de procès-verbal détaillé de la réunion.

Chacun des représentants dispose de quinze (15) jours pour formuler les observations et
corrections qu'il entend voir y figurer, l'absence de réponse valant acceptation du procès-
verbal. Après intégration des observations des représentants, le Président fait circuler auprès
de chacun le procès-verbal définitif pour signature.

4.2. Réalisation des Travaux :

L'Opérateur, désigné conformément au paragraphe suivant, est appelé à réaliser pour le
compte des Parties l'ensemble des travaux de recherches et/ou de développement et/ou
d'exploitation des Hydrocarbures sur le Permis et les concessions qui en seraient issues, ainsi
que du traitement et du transport de ces Hydrocarbures.

L'Opérateur entreprend toute action nécessaire pour préserver et protéger les biens et
propriétés des Parties et mène les opérations en conformité avec les règles de l'art et les saines
pratiques connues dans l'Industrie Pétrolière Internationale.

L'Opérateur est chargé notamment : Oh 14
-  D’appliquer les décisions prises par le Comité d’Opérations ; À N

- De préparer et conclure les contrats de services avec les sociétés de services tierces, en
priorité tunisiennes et de suivre la bonne exécution des opérations qui leur sont confiées ;

- De tous autres mandats qui lui sont confiés par le Comité d’Opérations.
4.3. Opérateur pour le compte de l'Association :
Les Parties conviennent de désigner :

a. Opérateur HTC pour tous les travaux d'exploration, d'appréciation, de développement et
d’exploitation financés par les SOCIETES seules.

b. Opérateur ETAP pour tous les travaux d'exploration, d'appréciation, de développement et
d’exploitation financés par ETAP seule.

c. Pour les opérations de développement et d'exploitation financées en commun sur toute
concession dans laquelle ETAP participe, les Parties choisiront l'une des alternatives
suivantes :

i. Constitution d'une société commune ETAP, HTC et TOPIC ;
ii. ETAP Opérateur par le biais d’une société affiliée à 100% ;
ii. HTC Opérateur.

Cette dernière alternative sera notamment choisie dans le cas où ETAP, en application de
l’article 3.2, choisit de participer avec un pourcentage inférieur à vingt pour cent (20%).

Dans le cas d’une découverte portant sur des Hydrocarbures gazeux, HTC pourra être désigné
Opérateur pendant la phase de développement tout en mettant en place un groupe projet
ETAP, HTC et TOPIC, dont les modalités de fonctionnement seront arrêtées le moment venu
d’un commun accord.

Dans le cas de l’alternative de la société commune, les Parties la constitueront dans les trois
(3) mois qui suivent la première notification de participation d’ETAP dans la concession
développée en commun. Toutefois, en cas d'application des dispositions du paragraphe 13.3
du Contrat ou de l’alinéa ci-dessus, la société sera constituée et sera opérationnelle à partir du
premier Janvier suivant la fin des travaux de développement.

Le siège social de ladite Société sera à Tunis. Elle aura pour objet d'exercer le rôle
d'Opérateur pour chaque découverte dans laquelle ETAP participe, comme stipulé dans le
présent Contrat, pour le développement et l'exploitation des concessions communes issues du
Permis JELMA

d. L’Opérateur est tenu de faire associer des ingénieurs et des techniciens d'ETAP, de HTC
et de TOPIC à tous les travaux et études qui seront réalisés, pour les besoins du Permis et/ou
concessions, par lui ou par des tiers selon des modalités à définir le moment venu.

Durant toute la période de validité du Permis, ETAP et TOPIC pourront proposer à HTC des
candidatures de techniciens et/ou d'ingénieurs en vue de leur affectation auprès de HTC à

€
l'exécution de certains travaux d'exploration. L'Opérateur décidera seul du lieu de travail et
des rémunérations à verser à ce personnel. Tous les coûts supportés par l'Opérateur seront
considérés comme des dépenses remboursables selon les dispositions de l'Article 14 ci-après.
e. Dans le cas de constitution de la société commune, telle que prévue au présent Article
4.3.c, la dite société devra faire appel en priorité à ETAP, HTC et TOPIC pour l'affectation de
personnel. Il est entendu que tous les employés de ETAP, HTC et TOPIC seront facturés à
ladite société commune selon les mêmes principes et règles.

ETAP et les SOCIETES définiront, d'un commun accord, les conditions et modalités
d'affectation du personnel d'ETAP et/ou des SOCIETES à la société commune. Ces
conditions sont notamment les suivantes:

- Le nombre;

- Les spécialités ;

- Les salaires ;

- Les périodes d'affectation ;

- Le remboursement, par la société commune, des coûts engendrés à ETAP et/ou aux
SOCIETES.

Etant entendu que lesdites conditions et modalités seront définies en prenant en considération
les conditions économiques les plus efficientes afin d'optimiser la valeur potentielle des

concessions.

f. Il est entendu que dans la réalisation de son mandat, l'Opérateur sera remboursé au coût
réel sans bénéfice ni perte.

4.4. Accord d'Opérations :

Un Accord d'Opérations qui fait l'objet de l'Annexe A ci-jointe fait partie intégrante du
présent Contrat.

4.5. Représentation de l'Association :

Chaque Partie assure sa représentation auprès des Administrations et des Pouvoirs Publics

Tunisiens pour toutes affaires concernant ses droits et intérêts propres. Oh "
L
TITRE II

DISPOSITIONS RELATIVES AUX OPERATIONS DE
RECHERCHE

Article Cinq : Définition des Opérations de Recherche

Par opérations de recherche, on entend toutes les opérations effectuées à la surface et dans le
sous-sol du Permis et/ou concessions en vue d'établir l'existence de gisements
d'Hydrocarbures.

Par opérations de recherche, on entend, sans que la liste ci-dessous soit limitative :

a. Les études et campagnes topographiques, sismiques, géodésiques, hydrographiques,
aéromagnétiques et météorologiques ;

b. Les études et campagnes géologiques, d'environnement et géophysiques ;

c. Les forages, carottages, tests de puits, essais et évaluation des données provenant de puits
d'exploration et d'appréciation ;

d. Les travaux ou études techniques ou juridiques ou économiques afférents aux opérations
précédentes ;

e. Les travaux d'appréciation.

Article Six : Opérations de Recherche financées par les SOCIETES seules

6.1. Sauf dispositions contraires du présent Contrat, les SOCIETES assurent seules, sur le
Permis, le financement des opérations de recherche définies à l'Article 5 ci-dessus.

6.2. Les SOCIETES sont notamment seules responsables vis-à-vis de l'AUTORITE
CONCEDANTE de l'obligation relative à la réalisation des travaux minima en application des
dispositions du Cahier des Charges.

6.3. Durant la première période de validité du Permis, les SOCIETES s'engagent à réaliser à
leurs frais et risques le programme des travaux minima prévu à l'Article 3 du Cahier des
Charges.

6.4. Les SOCIETES sont seules redevables à l'AUTORITE CONCEDANTE du versement
prévu par le Cahier des Charges en cas de non-exécution du programme minimum des
travaux.

En conséquence, si pour une raison quelconque les SOCIETES n'ont pas réalisé le programme
de travaux minima prévu par le Cahier des Charges, à la fin d'une période quelconque de
validité du Permis ou au moment où elles abandonnent leurs droits sur ce Permis à ETAP, les
SOCIETES sont redevables à l'AUTORITE CONCEDANTE du montant découlant de

l'application de l’Article 3 du Cahier des Charges. My

1
6.5. Les SOCIETES assurent seules le versement du droit fixe relatif à la superficie du
Permis tel que prévu par les dispositions de l'article 101.1.1. du Code des Hydrocarbures.

6.6. Les SOCIETES assurent seules le financement des travaux d'appréciation nécessaires à
la reconnaissance de toute structure ayant mis en évidence une découverte.

6.7. Les SOCIETES ne peuvent prétendre à aucun remboursement de la part d'ETAP au titre
du financement des opérations de recherche et d'appréciation sauf dans le cas prévu à l'Article

14 ci-dessous.

Article Sept : Renouvellement du Permis

Après réalisation des travaux minima dans le périmètre couvert par le Permis, au cours de la
période de validité arrivée à échéance et un (1) mois au moins avant la date limite de dépôt de
la demande de renouvellement, les SOCIETES sont tenues de notifier à ETAP leur décision
relative au renouvellement.

En cas de décision de non-renouvellement du Permis, ETAP dispose de la faculté de
renouveler ledit Permis à son seul bénéfice.

Les SOCIETES cèderont alors à ETAP leurs droits et obligations sur le Permis et notifieront
cette décision à l'AUTORITE CONCEDANTE.

En cas de renouvellement du Permis, les SOCIETES s'engagent à réaliser, au cours de la
période de renouvellement en question, un programme minimum de travaux. La délimitation
de la zone à retenir pour le renouvellement du Permis ainsi que la réduction volontaire de
surface ou la renonciation au Permis, doivent faire l'objet d'un accord des Parties.

Article Huit : Participation d'ETAP aux Opérations de Recherche sur le Permis

8.1. ETAP dispose de la faculté de proposer au Comité d’Opérations, en plus du programme
annuel de recherche prévu par les SOCIETES, un programme de travaux et de budget dans
lequel elle proposera la réalisation d'un à deux forages par année de calendrier grégorien, de
tels forages pourront être précédés ou non des opérations de recherche prévues à l'Article 5,
alinéas (a) et (b) ci-dessus.

a. Dans le cas où le Comité d’Opérations déciderait à l'unanimité la réalisation du
programme proposé par ETAP, le financement de ce programme est assuré par les
SOCIETES et sera réalisé dans le cadre de leur programme de travaux de recherche.

b. Dans le cas où l'unanimité du Comité d’Opérations n'aurait pas été obtenue, ETAP
dispose de la faculté de réaliser ce programme, à son seul coût et à son seul risque, au titre de
travaux supplémentaires selon les dispositions prévues à l'Article 11 ci-après.

8.2. ETAP dispose de la faculté d'entreprendre l'approfondissement d'un puits d'exploration
au-delà de l'objectif et/ou la profondeur initialement convenue entre les Parties ainsj P/ À
réalisation de tests (D.S.T) supplémentaires d'un réservoir initialement prévu ou non.
a. Dans le cas où le Comité d’Opérations déciderait à l'unanimité la réalisation du
programme proposé par ETAP, le financement de ce programme est assuré par les
SOCIETES dans la limite des engagements minimum de celles-ci.

b. Dans le cas où l'unanimité du Comité d’Opérations n'aurait pas été obtenue, ETAP
dispose de la faculté de réaliser ce programme, à son seul coût et à son seul risque, au titre de
travaux supplémentaires selon les dispositions prévues à l'Article 11 ci-après.

Article Neuf : Opérations de Recherche et d'appréciation sur concession commune

9.1. On entend par opérations de recherche sur concession commune, la réalisation d'un ou
plusieurs forages implantés à l'intérieur de cette concession, précédés ou non par des
opérations de recherche définies à l'Article 5 alinéas (a) et (b) ci-dessus, ayant pour objectif
d'évaluer un horizon réservoir différent du réservoir producteur ou l'horizon réservoir
producteur mais sur une structure différente de la structure en production.

9.2. On entend par opérations d'appréciation sur concession commune, la réalisation de
programmes de travaux comprenant notamment le forage de puits destinés à vérifier une
extension d’un gisement avant ou après sa mise en production.

9.3. Les opérations de recherche et/ou d'appréciation sur concession commune, sont
considérées comme des opérations d'exploration normale et l'ensemble des dispositions du
présent Titre leur est applicable.

9.4. Dans les quatre vingt dix (90) jours qui suivent la mise en évidence d'un réservoir
producteur différent de la structure en production ou la confirmation de l’extension à la suite
d'opérations réalisées dans le cadre du présent article, l'Opérateur établit et remet à ETAP un
plan de développement complémentaire de la concession considérée comportant notamment :

- Toutes informations sur la productivité des puits, sur les réserves probables additionnelles
ainsi que sur les moyens envisageables pour l'évacuation de la production récupérable et
les coûts correspondants ;

- Une estimation de la capacité optimum de production, des investissements et des moyens
à mettre en oeuvre ainsi que des charges de toutes natures pour la mise en développement
et l'exploitation de la nouvelle découverte ou de l'extension économiquement exploitable
d'une découverte existante.

Dans les soixante (60) jours qui suivent la remise dudit plan de développement
complémentaire, ETAP est tenue de notifier à l’Opérateur sa décision de participer ou non à
ce développement complémentaire avec un taux de participation égal à celui qu'elle détient
dans la concession considérée.

Dans le cas où ETAP déciderait de participer au développement complémentaire de la
concession considérée, la quote-part d'ETAP des dépenses d'exploration et/ou d'appréciation
réalisée par les SOCIETES seules, conformément aux dispositions du présent Article, sera
incorporée dans les dépenses de recherche imputables à la concession considérée et sera
remboursée par ETAP selon les dispositions de l'Article 14 ci-après. { 1

Dans le cas où ETAP déciderait de ne pas participer au développement complémentaire de la
concession considérée, la quote-part d'ETAP des dépenses de recherche et/ou d'appréciation,
sera soit imputée sur une éventuelle nouvelle concession à laquelle ETAP décide de participer
soit, à la demande de HTC et TOPIC, transférées des comptes d'ETAP aux comptes de HTC
et TOPIC, proportionnellement à leurs taux de participation respectifs. Dans ce dernier cas,
ETAP est délié de tout engagement de remboursement.

Il est entendu qu’en cas de non participation :

- ETAP ne bénéficie pas de sa part dans la production additionnelle provenant dudit
développement complémentaire de la concession considérée ;

- Toutes les dépenses de quelque nature que ce soit, relatives au développement
complémentaire et des coûts d'exploitation additionnels de la concession considérée seront
à la charge des SOCIETES.

Article Dix : Cas d'une Découverte Potentiellement Exploitable

Lorsque les opérations de recherche conduisent à une Découverte Potentiellement
Exploitable, l'Opérateur dans les quatre vingt dix (90) jours qui suivent la fin des essais de
production tel que défini à l'article 40.2 du Code des Hydrocarbures remet à ETAP un rapport
d'appréciation de la Découverte considérée.

Ce rapport comporte :

- Les résultats techniques afférents au forage et au gisement découvert ;

- Une estimation des réserves et de la capacité de production ;

- Un programme d'appréciation de la découverte considérée tel que prévu à l'Article 40.1 du
Code des Hydrocarbures ;

- Une pré-étude technique et économique de faisabilité du développement ;

- Une estimation des coûts d'exploration encourus.

Article Onze : Travaux Supplémentaires

On entend par travaux supplémentaires, la réalisation d'un forage d'exploration, précédé ou
non par des opérations de recherche définies à l'Article 5 alinéas (a) et (b) ci-dessus, ainsi que
l'approfondissement d'un puits d'exploration et/ou des tests (D.S.T) et financés par ETAP
seule en application des dispositions des paragraphes 8.1.b et/ou 8.2.b ci-dessus.

11.1. Dans le cas où ces travaux supplémentaires ne conduiraient à aucune découverte, les
immobilisations correspondantes demeurent inscrites intégralement dans les comptes d'ETAP
et ne donnent lieu à aucun remboursement de la part de HTC et TOPIC.

Potentiellement Exploitable ou à une Découverte Economiquement Exploitable selon les!
dispositions de l'Article 10 ou 1 ci-dessus, ETAP est tenue d'établir et de remettre à HTC et

Er rs

11.2. Dans le cas où ces travaux supplémentaires conduiraient à une EUR
TOPIC dans les quatre vingt dix (90) jours suivant la mise en évidence de la découverte
obtenue, un rapport d’évaluation comportant les données prévus par l’Article 10 ci-dessus s’il
s’agit d’une Découverte Potentiellement Exploitable ou les données telles que mentionnées à
l'article 47 du Code des Hydrocarbures s’il s’agit d’une Découverte Economiquement
Exploitable.

Il est entendu que le rapport précité doit inclure toutes informations demandées par les
SOCIETES et relatives au déroulement des travaux supplémentaires permettant aux
SOCIETES de prendre leur décision de participer ou non aux travaux ultérieurs.

Dans les quatre vingt dix (90) jours qui suivent la remise de ce rapport, HTC et TOPIC sont
tenus de notifier à ETAP leur décision de participer ou non aux opérations ultérieures
d’appréciation et/ou de développement de la découverte considéré.

Toutefois, au cas où les SOCIETES demandent par écrit des informations et précisions
concernant le dit rapport, un délai additionnel leur sera accordé, égal au délai de réponse
d’ETAP, sans toutefois que le délai total ne dépasse cent vingt (120) jours à partir de la date
de remise du rapport.

Si HTC et TOPIC notifient leur décision de participer aux opérations ultérieures
d'appréciation et/ou de développement de la découverte à laquelle ont conduit les travaux
supplémentaires, la conduite des Opérations reviendra à HTC en tant qu’Opérateur. En outre,
les SOCIETES sont tenues :

a. D’acquérir immédiatement auprès d'ETAP respectivement trente cinq pour cent (35%) et
quinze pour cent (15%) ou tout autre pourcentage qui découlerait des dispositions de l'Article
3.2 ci-dessus, des immobilisations relatives à ces travaux supplémentaires et de lui régler
immédiatement le montant correspondant ;

b. De financer seules et sans pouvoir prétendre à un quelconque remboursement de la part
d'ETAP à ce titre, les travaux ultérieurs sur la découverte considérée jusqu'à ce que le montant
de ceux-ci atteigne cent pour cent (100%) du montant total des travaux supplémentaires
réalisés par ETAP et relatifs à ladite découverte ;

c. Et enfin de verser à ETAP, sur les cinquante pour cent (50%) ou sur tout autre
pourcentage qui découlerait des dispositions de l'Article 3.2 ci-dessus, d’Hydrocarbures
constituant leurs parts de production du gisement considéré, un montant égal à soixante
quinze pour cent (75%) du coût total des travaux supplémentaires réalisés par ETAP et relatifs
à la découverte en question.

Le paiement dudit montant s'effectuera par HTC et TOPIC selon les mêmes termes et
conditions stipulées aux paragraphes 2 et 3 de l'Article 14 du présent Contrat.

Au-delà du montant indiqué au paragraphe (c) ci-dessus, le financement des opérations
ultérieures, sera assuré conformément aux dispositions du présent Titre, du Titre III et du

Titre IV ci- dessous.

Il est entendu que si l’une des SOCIETES décide de participer seule, la Partie intéressée se
rapprochera d’ETAP pour finaliser un accord précisant leurs droits et obligations vis à vis de

14
la Partie ayant décidé de ne pas participer aux travaux ultérieurs et notamment leur nouveau
pourcentage de participation dans la découverte en question.

Les dispositions prévues par les paragraphes (a), (b) et (c) ci-dessus s’appliqueront à la Partie
ayant décidé de participer dans la limite de son nouveau taux de participation comme convenu
ci-dessus.

Si HTC et/ou TOPIC notifient leur décision de ne pas participer aux opérations ultérieures

d'appréciation et/ou de développement sur la découverte à laquelle ont conduit les opérations
supplémentaires, HTC et/ou TOPIC ne sont tenues à aucun des versements prévus aux

paragraphes (a), (b) et (c) ci-dessus. M H qi
Ve NA F

5
TITRE HI

DISPOSITIONS RELATIVES AUX OPERATIONS
D'EXPLOITATION

Article Douze: Définition des opérations de développement :

On entend par opération de développement tous les travaux, études et opérations effectués sur
un gisement, après que la notification de développement qui accompagne la demande de
concession ait été déposée, en vue de réaliser toutes les installations et tous les équipements
nécessaires à l’extraction, la séparation, le stockage, le transport et le chargement de la
production, le traitement destiné à rendre les Hydrocarbures marchands, notamment la
liquéfaction des Hydrocarbures gazeux, y compris toutes les opérations annexes, en
particulier celles nécessaires au maintien de pression, à la récupération primaire, secondaire et
tertiaire desdites substances.

Article Treize : Développement d’une Découverte Economiquement Exploitable

13.1. Au moins quatre vingt dix (90) jours avant la date de notification de développement,
l’Opérateur établit et remet à ETAP un rapport technique et économique qui servira de plan de
développement tel que décrit à l’article 47 du Code des Hydrocarbures.

13.2. Dans les quatre vingt dix (90) jours qui suivent la remise de ce rapport, ETAP est
tenue de notifier à HTC et TOPIC sa décision de participer ou non au développement du
gisement considéré et de préciser, jusqu’à un maximum de cinquante pour cent (50%), son
niveau de participation le cas échéant.

Toutefois, au cas où ETAP demande par écrit des informations et précisions concernant le dit
rapport, un délai additionnel, égal à la durée de réponse de l’Opérateur, lui sera accordé, sans
toutefois que le délai total ne dépasse cent vingt (120) jours à partir de la date de remise du
rapport.

a. Dans le cas où ETAP ne désirerait pas participer au développement et à l’exploitation de
la Découverte Economiquement Exploitable, les SOCIETES déposeront seules une demande
de concéssion et notifieront le développement du gisement considéré conformément au Code
des Hydrocarbures et à la Convention Particulière.

Dans ce cas, les SOCIETES entreprendront les travaux de développement et d’exploitation de
la Découverte Economiquement Exploitable et réaliseront lesdits travaux à leur seul coût et à
leur seul bénéfice.

b. Dans le cas où ETAP déciderait de participer au développement et à la mise en production
de la Découverte Economiquement Exploitable, les SOCIETES et ETAP déposeront
ensemble une demande de concession et notifieront le développement du gisement considéré
conformément au Code des Hydrocarbures et à la Convention Particulière. Le financement
des opérations de développement et d’exploitation, sera assuré par les Parties au prorata de

16 fé

fh

(S:
leur pourcentage de participation dans la concession à partir de la date de notification de
développement.

13.3. Nonobstant les dispositions du paragraphe 13.2 (a) ci-dessus, ETAP pourra participer au
développement du gisement considéré en notifiant sa décision au plus tard :

- douze (12) mois s’il s’agit d’une découverte d’Hydrocarbures liquides et

- dix huit (18) mois s’il s’agit d’une découverte d’Hydrocarbures gazeux,
après la date de la notification de développement par les SOCIETES susvisée à l’Article
13.2.(a), moyennant l’acquisition par elle auprès des SOCIETES de cinquante pour cent
(50%) ou un taux inférieur à cinquante pour cent (50%) si ETAP fait prévaloir son option
décrite à l'Article 3.2 ci-dessus des immobilisations de développement réalisées par les
SOCIETES sur ledit gisement à partir de la date de dépôt de la demande de concession à leur
coût réel plus les intérêts calculés sur la base du taux annuel du London Interbank Offered
Rate (LIBOR) majoré de deux points et demi (2.5), à compter de la date de paiement effectif
par les SOCIETES des coûts de ces immobilisations.

13.4. Dans le cas où ETAP décide de participer au développement de la concession
considérée, conformément aux dispositions de l’article 13.3 ci-dessus, les Parties prépareront
un bilan pour la période allant de la date de demande de la concession en question jusqu’à la
date de la notification de participation d’'ETAP.

Ce bilan sera établi sur la base de la valeur de la part d’ETAP dans la production et sa quote-
part dans les dépenses de développement et de fonctionnement engagées, relatives à la
concession en question et effectuées par les SOCIETES depuis la date du dépôt de la
demande de la concession en question. Les Hydrocarbures revenant à ETAP et vendus par les
SOCIETES seront évalués au prix réel tel que défini par l’Article 108 du Code des
Hydrocarbures et l’Article 53 du Cahier des Charges. Le solde dû à ou de la part d’ETAP sera
réglé par la Partie redevable dans les quarante cinq (45) jours suivant la date d’établissement
du bilan.

Article Quatorze : Cession d'immobilisation de recherches

14.1. Dans le cas où ETAP déciderait de participer au développement de la Découverte
Economiquement Exploitable, elle est tenue d'acquérir cinquante pour cent (50%) ou un taux
inférieur à cinquante pour cent (50%) si ETAP fait prévaloir son option décrite à l'Article 3.2
ci-dessus des immobilisations réalisées initialement par HTC et TOPIC à leur seule charge et
à leur seul risque et non encore amorties par HTC et TOPIC à la date de notification de la
participation d'ETAP.

Les dépenses concernées sont la somme des dépenses de prospection, d'exploration,
d'appréciation ainsi que les dépenses de développement relatives à la préparation du plan de
développement du gisement considéré visé à l'Article 13.1 et 13.2 ci-dessus réalisées par HTC
et TOPIC seules dans l'intervalle suivant :

a. S'il s'agit de la première Découverte Economiquement Exploitable développée en
commun, l'intervalle compris entre la date d'institution du Permis de Recherche et la date de

la notification de développement du gisement considéré, auxquelles s’ajoutent les dépenses Le

afférentes aux travaux de prospection réalisées sur le Permis de MA [4
LE

b. S’il s'agit d'un autre gisement, l'intervalle compris entre la date de notification du
développement du gisement précédent et la date de notification du développement du
gisement considéré.

14.2. ETAP consacre chaque année à l'acquisition desdites immobilisations, et à concurrence
de leur valeur, trente pour cent (30%) de sa quote-part de production d'Hydrocarbures liquides
ou gazeux du gisement considéré, évalué au prix de vente normal tel que défini aux Articles
52 et 53 du Cahier des Charges. Etant entendu que les quantités relatives à la redevance
applicable à la quote-part ETAP seront déduites avant le calcul dudit pourcentage trente pour
cent (30%).

Toutefois, lorsque le gisement s'épuise avec arrêt de production, les sommes restantes
pourront être transférées sur d'autres découvertes issues du même Permis pour être
remboursées au cas où ETAP participe au développement de ces autres découvertes ou, à la
demande de HTC et TOPIC, être transférées des comptes d'ETAP aux comptes de HTC et
TOPIC. Dans ce dernier cas, ETAP est déliée de l'obligation du remboursement de tout
reliquat.

14.3. Les sommes à régler aux SOCIETES au titre des paragraphes ci-dessus sont payées en
Dollars des Etats Unis (US $), lors de chaque échéance semestrielle, la première se situant au
31 janvier de l'année suivant celle de la mise en production du gisement. Etant entendu que
tout remboursement par ETAP à toute société résidente devra être effectué conformément à la
législation et à la réglementation en vigueur applicables aux entreprises résidentes exerçant
des activités de recherche et d’exploitation d'hydrocarbures.

Article Quinze : Immobilisations

15.1. Les immobilisations et autres biens acquis en commun tels que toutes données
techniques, puits, installations, équipements et matériels sont la propriété indivise des Parties.

Chacune d'elles les porte dans sa comptabilité en proportion de son pourcentage de
participation effectif au financement desdites immobilisations et actifs, conformément aux
dispositions de la Convention Particulière et à la législation applicable en la matière.

15.2. Toutes les dépenses effectuées et réalisées sur le Permis de prospection et de recherche
et les concessions d'exploitation qui en seraient issues par une Partie seule et qui n'auraient

pas fait l'objet de cession à l'autre Partie, seront allouées à cette Partie conformément aux
dispositions de la Convention Particulière et à la législation applicable en la matière.

Article Seize : Accord comptable

Un accord comptable qui explicite les dispositions du fonctionnement financier et comptable
de l'Association est annexé au présent Contrat (Annexe B).

Article Dix-sept : Définition des opérations d'exploitation

On entend par opérations d'exploitation toutes les opérations relatives à l'extraction, le

traitement, le stockage, le transport et le mr d'Hydrocarbures, ainsi que toutes
opérations pouvant s'y rattacher. m A
Article Dix-huit : Financement des opérations d'exploitation

Les dépenses correspondant aux opérations d'exploitation définies à l'Article 17 ci-dessus sont
supportées, pour un gisement exploité en commun, par les Parties au prorata de leur
pourcentage de participation dans la concession d'exploitation considérée.

Article Dix-neuf : Redevance - Impôts et Taxes

Il est rappelé que le présent Contrat n'a pas pour effet de créer entre les Parties une société
dotée de la personnalité juridique et que chaque Partie sera redevable individuellement et non
conjointement des taxes, impôts et redevances qui s'attachent à la concession d'exploitation et
à sa part de production des concessions exploitées en commun.

Les frais de prospection, d'exploration, d'appréciation, les dépenses de développement et de

mise en production sont imputées, pour les besoins de l'impôt sur les bénéfices, à chaque
Partie au prorata de sa contribution au financement et à la prise en charge de ces frais.

Article Vingt : Programme de production

Le Comité d’Opérations arrête, après examen des propositions de l'Opérateur, le programme
de production pour chaque année et se prononce sur ses révisions éventuelles en cours
d'année.

Article Vingt et un : Droit à la production et enlèvement d'Hydrocarbures liquides
21.1. Droit d'enlèvement:

Chaque Partie dispose du droit sur les réserves et la production d'Hydrocarbures, extraits
d'une concession exploitée en commun, défini au paragraphe 3.3 de l'Article 3 ci-dessus.

Il en résulte pour chaque Partie le droit de recevoir en nature et de disposer librement et
séparément d'une part de production égale à son pourcentage de participation dans la
concession. Il en résulte aussi pour chaque Partie une obligation de procéder à l'enlèvement de
sa part de production dans les délais et les conditions compatibles avec une saine exploitation
de la concession et usage du terminal.

21.2. Programme de production et d'enlèvement :

Le programme de production et d'enlèvement ainsi que son exécution sera défini d'un
commun accord par les Parties dans le semestre précédant la mise en production d'un

gisement. 7 dl
; .

1H
TITRE IV

DISPOSITIONS APPLICABLES AUX OPERATIONS
D'ABANDON
ET DE REMISE EN ETAT DES SITES D'EXPLOITATION

Article Vingt-deux : Opérations d'abandon du Permis de Recherche

Outre les opérations d’abandon et de remise en état des sites intervenant à la fin de la
réalisation des travaux de recherche, les SOCIETES seront tenues de s’assurer de la remise en
l’état, à l'expiration du Permis de Recherche, soit au terme de sa dernière période de validité,
soit en cas de renonciation ou d'annulation, les surfaces rendues de telle manière qu'aucun
préjudice ne soit porté, à court ou à long terme, à la sécurité des tiers, à l'environnement et
aux ressources et ce conformément à la législation en vigueur.

Les SOCIETES seront tenues de présenter à l'approbation de l'AUTORITE CONCEDANTE,
un plan fixant les conditions d'abandon et de remise en état des sites de recherche.

Le financement des opérations d’abandon et de remise en état des sites sera assuré par les
SOCIETES.

Article Vingt-trois : Opérations d'abandon d'une concession

Conformément aux dispositions du Code des Hydrocarbures et au cas où les Parties
envisageraient de mettre fin à leurs activités d’exploitation d’une concession commune, elles
seront tenues de remettre en état initial les surfaces rendues et/ou les sites d'exploitation
abandonnés. A cet effet, l’Opérateur soumettra au Comité d’Opérations un plan d’abandon
décrivant les actions à entreprendre, notamment l’abandon des puits, le démantèlement et
l’enlèvement des installations ainsi que les coûts y afférents.

Le plan d’abandon sera soumis, par les Parties, à l’approbation de l’AUTORITE
CONCEDENTE, il sera mis en œuvre par l’Opérateur.

Le financement des opérations d’abandon sera assuré par les Parties au prorata des

pourcentages de leur participation dans la concession en question. N ni Li
Pi À
4 À é p

se
TITRE V

DISPOSITIONS DIVERSES

Article Vingt-quatre : Responsabilité et assurances
24.1. Personnel :

Hormis le cas de force majeure, chaque Partie supporte la charge des accidents qui peuvent
survenir dans l'exercice des activités prévues par le présent Contrat, au personnel qu'elle
emploie ou utilise directement ou indirectement et ce quelque soit la Partie auteur de
l'accident.

En conséquence, chacune des Parties renonce à tout recours contre l'autre pour tout dommage
causé à ce personnel, sous réserves des droits des intéressés ou de leurs ayants-droit et de
ceux de la Caisse Nationale de Sécurité Sociale ou de tout organisme similaire.

24.2. Opérations financées conjointement :

a. Chaque Partie est responsable, au prorata de son pourcentage de participation, des
opérations financées conjointement dans le cadre du présent Contrat et, par voie de
conséquence, les Parties renoncent à tout recours entre elles, sauf en cas de faute lourde de
l'une d'elles.

b. Sauf en cas de faute lourde d'une Partie, chaque Partie supporte au prorata de son
pourcentage de participation :

- Les pertes et dommages directs et/ou indirects subis par les biens spécifiquement utilisés
pour les opérations financées conjointement dans le cadre du présent Contrat et non
couverts par des polices d'assurance souscrites pour compte commun,

- Les conséquences financières directes et/ou indirectes des dommages causés aux tiers au
cours des opérations financées conjointement dans le cadre du présent Contrat et non
couvertes par des polices d'assurance souscrites pour compte commun.

c. Le Comité d’Opérations décide, sur proposition de l'Opérateur de l'Association, des
risques qu'il désire assurer pour compte commun des Parties au titre des opérations financées
conjointement.

Ladite proposition devra être la plus complète possible afin de prévoir la couverture du
maximum des risques généralement assurés dans l'Industrie Pétrolière. Les assurances que le
Comité d’Opérations décide de prendre sont souscrites au nom et pour le compte des Parties
qui supportent les primes correspondantes en fonction de leur pourcentage de participation.

De même, les indemnités versées par les compagnies d'assurances en cas de sinistre sont
réparties entre les Parties au prorata de leur pourcentage de participation, à moins qu'il ne soit
convenu, d'un commun accord, que ces indémnités serviront à remplacer les équipements

perdus ou endommagés.
M

2
Au cas où le Comité d’Opérations déciderait que les Co-Titulaires seront assurés séparément,
ces derniers essaieront, dans la mesure du possible, d'adopter les mêmes limites et types de
garantie et d'obtenir de leurs assureurs la renonciation à recours, conformément à l'Article
24.4.

En cas d'assurance séparée de leur quote-part, les Co-Titulaires s'échangeront leurs certificats
d'assurance signés par un représentant de la compagnie d'assurance résidente en Tunisie avec
détails des couvertures, limites et franchises.

d. Chaque Partie est libre de souscrire à son propre compte et pour son propre bénéfice toute
assurance complémentaire qu'elle juge utile pour couvrir les charges et responsabilités qui lui
incombent au-delà de celles qui sont couvertes par les assurances souscrites pour compte
commun sur décision du Comité d’Opérations comme prévu au paragraphe (c) ci- dessus.

e. L'Opérateur devra prendre toutes mesures pour s'assurer que tous les contractants (y
compris les sous-contractants) effectuant des travaux financés en commun ou des propriétés
communes soient correctement assurées en conformité avec les lois et règlements en vigueur
et obtenir de leurs assureurs la renonciation au recours à l'encontre des Parties.

24.3. Opérations financées par une seule Partie

a. Lorsqu'une Partie assure seule le financement d'une opération, elle supporte toute la
responsabilité de cette opération; étant néanmoins précisé que, sauf en cas de faute lourde de
cette Partie, chaque Partie reste responsable de son personnel conformément aux dispositions
du paragraphe 24.1 ci-dessus.

b. Chaque Partie est libre de souscrire à son propre compte et pour son propre bénéfice toute
assurance qu'elle juge utile pour couvrir ses responsabilités au titre des opérations qu'elle
finance seule.

24.4. Renonciation au recours :

Les Parties renoncent à tout recours entre elles et elles s'engagent à obtenir de leurs propres
assureurs, pareille renonciation à recours.

Article Vingt-cinq : Informations à caractère confidentiel

Les études et informations recueillies lors des opérations réalisées au titre du présent Contrat
sont propriété indivise des Parties;

Chaque Partie a accès à l'ensemble des informations recueillies par les Parties ou par
l'Opérateur dans le cadre des opérations afférentes au présent Contrat.

A l'exception des renseignements statistiques courants, aucune des Parties ne peut
communiquer à un tiers toutes informations tels que rapports sismiques, données techniques,
etc. concernant le Permis et les concessions qui en sont issues et relatives aux opérations
réalisées dans le cadre du présent Contrat, avant d'avoir obtenu l'accord préalable des autres
Parties. Un tel accord ne devra pas être refusé de manière déraisonnable.

\

MT
Il est toutefois précisé que cette disposition ne fait pas obstacle à la communication des
informations aux Autorités Tunisiennes, à tout tiers habilité par la loi à recueillir de telles
informations, à des sociétés ou organismes affiliés ainsi qu'aux tierces parties avec lesquelles
l'une des Parties, de bonne foi, mène des négociations de financement. Ces tierces parties sont
également tenues de garder ces informations confidentielles.

Toute publication de presse relative aux résultats des opérations menées dans le cadre du
présent Contrat fait l'objet d'une concertation préalable entre les Parties et après consultation
de l'AUTORITE CONCEDANTE.

Article Vingt-six : Force majeure

26.1. Aucune des Parties, dans l'exercice de ses fonctions, n'est responsable des pertes ou
dommages relevant de tout retard ou manquement résultant d'un cas de force majeure.

Est considéré comme cas de force majeure tout élément extérieur présentant un caractère à la
fois imprévisible et irrésistible pour la Partie affectée, l'empêchant d'exécuter tout ou partie
des obligations mises à sa charge par la Convention Particulière et le Contrat.

Ne sont pas considérés comme cas de force majeure, le fait du personnel des Parties ainsi que
les phénomènes naturels dont l'intensité est habituelle au pays.

26.2. Les obligations d'une Partie défaillante du fait de la survenance d'un cas de force
majeure sont suspendues, dans la mesure où la force majeure les affecte, jusqu'à disparition
des effets de celle-ci et ce, sous les conditions suivantes :

a. La Partie défaillante doit notifier, à bref délai, aux autres Parties la survenance d'un cas de
force majeure; elle doit s'efforcer d'en surmonter les effets dans la mesure de ses possibilités.

b. Au cas où les effets d'un cas de force majeure, par leur nature ou leur durée, seraient tels
qu'ils risqueraient de bouleverser l'économie générale du présent Contrat, les Parties se
concerteraient alors pour donner à la situation ainsi créée toutes les suites qui leur
sembleraient opportunes.

26.3. En aucun cas, la force majeure ne pourra être invoquée dans les cas des incapacités
d'effectuer des paiements.

26.4. Au cas où surviendrait un cas de force majeure ou un événement qui constituerait un cas
de force majeure, les obligations du présent Contrat, affectées par la force majeure, seront
prorogées automatiquement d'une durée égale au retard entraîné par la survenance du cas de
force majeure.

26.5. Si, par suite de cas de force majeure, l'une ou l'autre des Parties ne pouvait exécuter ses
prestations telles que prévues aux termes du présent Contrat pendant une période de six (6)
mois, les Parties se rencontreraient dans les plus brefs délais pour examiner les incidences
contractuelles et la poursuite des prestations respectives. Au cas où les Parties ne pourraient
se mettre d'accord, les conséquences relatives audit cas de M seront portées à

l'appréciation de l'arbitrage tel que prévu à l'Article 29 ci-après. EN ñ
“A\ { V

3
Article Vingt-sept: Résiliation

27.1. Chaque Partie peut résilier le Contrat si l'une des Parties n'exécute pas l'une des
obligations que le présent Contrat met à sa charge, sous réserve que la Partie défaillante ait, au
préalable, reçu une mise en demeure écrite dûment motivée concernant la défaillance
constatée et que la Partie défaillante n'y remédie pas dans un délai de quatre-vingt-dix (90)
jours à compter de la date de réception de la mise en demeure. Les Parties non défaillantes
conviennent de poursuivre leurs activités en partageant la quote-part de la Partie défaillante au
prorata de leurs taux de participation respectifs.

27.2. Les SOCIETES peuvent résilier le présent Contrat si, dans un délai de six mois (6) à
compter de la date de sa signature, une Convention Particulière relative au Permis n’est pas
signée entre l'Etat Tunisien et les Parties et que le Permis n'est pas attribué à l'Association.

27.3. En cas de résiliation du présent Contrat, les immobilisations et autres actifs et propriétés
indivises seront répartis entre les Parties au prorata de leur pourcentage de participation dans

la création de ces actifs.

Article Vingt-huit : Règlement des litiges d'ordre technique

Tout litige d'ordre technique ou survenant au sein du Comité d’Opérations et qui ne pourrait
être réglé par accord entre les Parties dans un délai raisonnable peut, à la demande de l'une
d'elles, être soumis à la décision d'un expert désigné d'un commun accord. A défaut d'accord
sur cette désignation dans les trente (30) jours qui suivent la demande d'une des Parties de
recourir à l'expertise, la Partie la plus diligente peut avoir recours au Centre International
d'Expertise de la Chambre de Commerce Internationale conformément au règlement
d'expertise technique de celle-ci. Sauf accord des Parties, l'expert désigné par ce Centre, qui
devra s'exprimer en français et en anglais, devra être d'une nationalité différente des Parties.
Les Parties s'engagent à accepter la décision de l'expert. Les frais d'expertise seront supportés
à parts égales par les Parties au litige.

Article Vingt-neuf : Arbitrage

Tout différend découlant du présent Contrat, relatif à son exécution ou à son interprétation et
qui ne pourrait être réglé à l'amiable entre les Parties, sera soumis à l'arbitrage conformément
aux dispositions du présent Article.

Le différend sera tranché définitivement par arbitrage conformément au Règlement de
Conciliation et d'Arbitrage de la Chambre de Commerce Internationale (C.C.I.) de Paris tel
que précisé ci-dessous.

Le litige sera soumis à un tribunal arbitral constitué de trois (3) arbitres nommés
conformément à ce Règlement. Le président du tribunal arbitral devra être d'une nationalité
différente des Parties au litige. A moins qu'il n'en soit autrement convenu entre les Parties au
litige, les arbitres devront s'exprimer couramment en français et en anglais.

La procédure et les audiences d'arbitrage se dérouleront en français et en anglais à Paris
(France). Les modalités de la traduction seront . par les arbitres. La loi et la procédure

applicables seront celles de la législation tunisienne. \ VA
| 44 K| A ÙÜ
\ Ni
\ : {
Si l'une des Parties manque ou refuse de se présenter et de participer à une séance d'arbitrage
après en avoir été dûment prévenue, les arbitres pourront connaître du litige et statuer en
fonction des preuves produites par la Partie qui se présente.

La sentence arbitrale sera définitive, exécutoire, non susceptible d'appel et pourra être revêtue
de l'exequatur par tout tribunal compétent.

Article Trente: Cessions de participation

30.1. Chaque Partie peut librement, sans que l'autre Partie dispose d'un droit de préemption,
céder tout ou partie de ses droits et obligations découlant du présent Contrat :

- à une société ou organisme affilié tels que définis à l'Article 1 du présent Contrat,

- à tout tiers sous réserve de l'autorisation donnée par l'AUTORITE CONCEDANTE
conformément aux dispositions du Code des Hydrocarbures. Toutefois, le cédant restera
conjointement et solidairement responsable de toutes les obligations de son cessionnaire aux
termes du présent Contrat, jusqu'à ce que ce cessionnaire devienne Partie à la Convention
Particulière.

30.2. Toutefois, en cas de cession par une Partie autre qu'ETAP de son taux de participation
dans une concession commune d'exploitation, ETAP bénéficie dans le cadre de l'article 55.4
du Code des Hydrocarbures d'un droit de préemption.

De même, en cas de cession par ETAP de son taux de participation dans une concession
commune, les SOCIETES bénéficieront également d’un droit de préemption dans les
conditions analogues à celles stipulées dans l’Article 55.4 du Code des Hydrocarbures.

Cette réciprocité ne s’applique pas pour les cessions par ETAP à des sociétés affiliées à
00%.

Article Trente et un : Modification du Contrat

Les dispositions du présent Contrat ne peuvent être amendées que par avenant conclu entre les
Parties et approuvé par l'AUTORITE CONCEDANTE.

Article Trente-deux : Entrée en vigueur et durée du Contrat

32.1. Lé présent Contrat est conclu dans le cadre de la Convention Particulière relative au
ermis; il prendra effet à la date de signature de celle-ci.

32.2. Sauf les cas de résiliations prévus à l'Article 27 ci-dessus, les effets du présent Contrat
se prolongent tant que les Parties détiennent en commun une concession d'exploitation
découlant du Permis, et que tous les comptes entre les Parties n'ont pas été définitivement
apurés.

Article Trente-trois : Notifications

Toutes notifications pour les besoins du présent Contrat sont faites par porteur, par écrit
(courrier express avion, port payé) ou par messages télégraphiques et électroniques par l'une

25

des Parties à l'autre, aux adresses ci-après ; étant entendu que toute notification par moyens
électroniques, devra être confirmée par courrier :

ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES(ET AP)

27 bis Avenue Khéreddine Pacha - 1002 Tunis Belvédère, Tunisie
A l'attention de Monsieur le Président Directeur Général
Fax : 71 784 092 E-mail : DG@etap.com.tn

HYDROCARBURE TUNISIE CORP. (HTC):
A l’attention de Monsieur le Directeur Général
Rue du Lac de Côme, Immeuble Driss 4, Les Berges du Lac, 2045 Tunis, Tunisie

Fax : 71 962 851 E-mail: jlremondin.hte@planet.tn
TUNISIAN ONSHORE AND OFFSHORE PETROLEUM AND INDUSTRIAL
CONTRACTOR (TOPIC):

A l’attention de Monsieur le Président Directeur Général
11 Rue A. Azzam, Montplaisir, 1002 Tunis, Tunisie
Fax : 71 288 405 E-mail : mellouze.topic@planet.tn

En cas de changement d'adresse d'une des Parties, la Partie concernée devra le notifier aux
autres Parties.

Fait à Tunis, le./..453. ali
En cinq (5) exemplaires originaux

Entreprise Tunisienne d’ Activités Pétrolières

Ali CHINE

Président Directeur Général

Hydrocarbure Tunisie Corp. Tunisian Onshore & Offshore
Petroleum & Industrial Contractor

Jean-Louis REMONDIN Jamel Tofmi
Directeur Général Préident Directeur Général

à
ANNEXE A

ACCORD D'OPERATIONS RELATIF À LA RECHERCHE ET
A L'EXPLOITATION

ENTRE LES SOUSSIGNES :

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES, ci-après dénommée
« ETAP », établissement public à caractère industriel et commercial, dont le siège est à Tunis,
27 bis Avenue Khéreddine Pacha, 1002 Tunis Belvédère, représentée par
Monsieur Ali CHINE, son Président Directeur Général, dûment habilité à cet effet,

D'UNE PART,
ET,

HYDROCARBURE TUNISIE CORP. ci-après dénommée « HTC », société établie et régie
selon les lois du BAHAMAS, dont le siège social est à St Andrew’s Court Frederic Street
Steps, P.O. Box N. 4805, Nassau, N.P. BAHAMAS, élisant domicile à la rue du Lac de
Côme, Immeuble Driss 4, Les Berges du Lac, 2045, Tunis, Tunisie, représentée aux fins des
présentes par Monsieur Jean-Louis REMONDIN, dûment habilité à cet effet,

ET,

TUNISIAN ONSHORE AND OFFSHORE PETROLEUM AND INDUSTRIAL
CONTRACTOR, ci-après dénommée « TOPIC », société de droit tunisien, dont le siège
social est au 11 Rue A. Azzam, Montplaisir, 1002 Tunis, Tunisie, représentée par Monsieur
Jamel TOUMI, dûment habilité à cet effet,

D'AUTRE PART.

Il est préalablement exposé ce qui suit :

Dans le cadre du Contrat d'Association auquel est annexé le présent Accord d'Opérations,
ETAP, HTC et TOPIC désirent par le présent Accord d'Opérations « Accord » définir les
modalités et conditions de la conduite des opérations dans le Permis dit « Permis JELMA » et
des concessions qui en seraient issues.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :
Article Un : Définitions

Aux fins de l'application du présent Accord, les termes et expressions qui y sont utilisés ont la
signification suivante :

1.1. Contrat : signifie le Contrat d'Association conclu entre ETAP, HTC et TOPIC.

À a
N
M à 27

1
Lt”
12. Hydrocarbures : désigne les Hydrocarbures liquides et gazeux tels que définis à
l'article 2 (e), (f) et (g) du Code des Hydrocarbures.

1.3. Taux de Participation : désigne dans le présent Accord relatif au Permis et aux
concessions d'exploitation qui en seraient issues, la quote-part pour chacune des Parties des
droits dont elle bénéficie et des obligations qui lui incombe.

Article Deux : Date d'entrée en vigueur et durée de l'Accord

Le présent Accord entre en vigueur à la date de prise d'effet du Contrat; il restera en vigueur
jusqu'à l'expiration du Permis de Recherche et ou éventuellement des concessions en
découlant et jusqu'à ce que tous les comptes aient été définitivement apurés entre les Parties.

Article Trois : Objet de l'Accord

Cet Accord a pour objet d’établir les conditions suivant lesquelles les Parties entendent
conduire les opérations de recherche et d’exploitation des Hydrocarbures et de déterminer les
droits, devoirs, obligations et intérêts respectifs des Parties se rapportant à ces opérations.

Article Quatre: Opérateur

4.1. L'Opérateur désigné conformément à l'Article 4 paragraphe 3 du Contrat d'Association
consent à agir en tant que tel conformément aux termes et conditions du présent Accord
lesquels s'appliqueront également à tout Opérateur qui pourrait être nommé ultérieurement.

4.2. L'Opérateur aura la charge et la direction des opérations qui lui seront confiées en vertu
du présent Accord.

4.3. Sous le contrôle du Comité d’Opérations et dans le cadre et en application des
dispositions de l’Article 4 du Contrat d’Association, l’Opérateur détermine le nombre
d’employés, leur choix, leur horaire de travail et leur rémunération. Il fixe également les
conditions auxquelles, le cas échéant, les contrats de sous-traitances peuvent être établis.

4.4. L'Opérateur devra conduire ces opérations diligemment et selon les pratiques de
l'industrie pétrolière internationale et se conformer aux dispositions des lois en vigueur, de la
Convention Particulière, du Contrat et du présent Accord et des décisions et instructions du
Comité d’Opérations. Sauf en cas de mauvaise foi ou de faute lourde, l’Opérateur ne sera tenu
responsable de ses actes ou omissions dans l’exécution de son mandat ou tenu pour une
quelconque inaptitude à produire des Hydrocarbures, pour perte de production, perte ou
profits ou toute autre conséquence résultant de la perte ou du dommage.

4.5. L'Opérateur prendra pour le compte commun des Parties et à leur frais
proportionnellement à leurs pourcentages d'intérêts, les assurances prescrites par la loi ainsi
que toute autre assurance que le Comité d’Opérations jugera utile de souscrire sans préjudice
du droit pour chacune des Parties de s'assurer elle-même.

4.6. L'Opérateur préparera pour le compte de chacune des ja les documents qui seront
exigés par le Comité d’Opérations notamment:
ee

- Les rapports journaliers d'avancement de forages, les diagraphies électriques, les
diagrammes d'analyse de boue et autres études de puits, les enregistrements sismiques,
cartes et interprétations ;

- Les rapports mensuels précisant la quantité d’Hydrocarbures produite au cours du mois
ainsi que les quantités d'Hydrocarbures perdues, brûlées ou consommées, de même que la
quantité d'Hydrocarbures livrée à chaque Partie et à l'AUTORITE CONCEDANTE.

L’Opérateur fournira également au Ministère chargé de l’Energie les documents, échantillons
et autres prévues par la Convention Particulière.

4.7. L'Opérateur peut démissionner de son poste à tout moment sous réserve d'en aviser les
Parties six (6) mois à l'avance. Dans ce cas, les coûts relatifs à la désignation et du transfert
du mandat de l'Opérateur seront supportés par les Parties au prorata de leurs taux de
participation respectifs, à l’exception d’ETAP dans le cas de changement d’Opérateur pour les
travaux de recherche.

4.8. Le mandat de l'Opérateur prendra fin sans délai en cas de faillite, banqueroute,
liquidation judiciaire ou amiable et insolvabilité, déclarée ou non, de l'Opérateur. Dans ce cas,
les Parties autres que l'Opérateur, désigneront, à l'unanimité, un nouvel Opérateur.

Toutefois, dans le cas où l'Opérateur serait la société commune prévue à l'Article 4.3 du
Contrat, les Parties désigneront comme nouvel Opérateur, la Partie détenant le pourcentage
d'intérêt le plus élevé dans la concession considérée et n'ayant pas causé, par défaut de
paiement, l'insolvabilité et/ou la faillite de ladite société commune ou, si toutes les Parties le
souhaitent, une nouvelle société commune ayant pour actionnaire les Parties autres que la
Partie ayant causé l'insolvabilité et/ou la faillite de l'ancienne société commune.

4.9. Chaque Partie aura, à tout moment, le droit :

- D’assister à ses seuls frais et risques aux opérations conduites sur le Permis et les
concessions en découlant ;

- D'obtenir, sur sa demande et à ses frais, copie de toute documentation, autre que celle
prévue au paragraphe 4.6 ainsi que, dans la mesure des surplus disponibles, des carottes et
des échantillons des coupes de terrain.

Article Cinq : Programme de travaux et budgets

L'Opérateur préparera et soumettra au Comité d’Opérations un programme raisonnablement
détaillé des travaux à réaliser ainsi que des budgets correspondants.

Ces programmes devront être établis de façon que puissent être remplies dans les délais
requis, les obligations minima des travaux prévues dans le Cahier des Charges.

Chacune des Parties se réserve le droit de proposer, à l'examen du Comité d'Opérations, un
programme de travaux et un budget en remplacement de celui proposé par l’Opérateur.

Lesdits programmes et budgets seront préparés et soumis aux Parties concernées au moins {)

quatre vingt dix (90) jours avant le premier jour de chaque année et le Comité d'Opération se| 7 2 ||

- réunira dans les trente (30) jours de la soumission des programmes et budgets pour les
examiner et éventuellement les réviser, les amender et les approuver.

L’approbation de l'ensemble des programmes des travaux et budgets ainsi que leurs révisions
ou amendements éventuels seront effectués conformément au Contrat d'Association et liera
toutes les Parties.

L'Opérateur est autorisé à engager des dépenses dépassant le budget ainsi approuvé sur
chaque poste budgétaire, dans la limite de dix pour cent (10%) dudit poste, à condition que
ces dépenses n'excèdent pas cent mille (100 000) Dinars tunisiens par poste. Ces
dépassements, dûment justifiés, seront soumis au Comité d’Opérations pour approbation.

En cas d'explosion, incendie, tempête ou autre circonstance urgente, l'Opérateur devra prendre
toutes mesures ou engager toutes dépenses pour y faire face et sauvegarder les vies humaines,
l'environnement et les biens, à charge pour lui d'en informer les Parties par les voies les plus
rapides.

Sauf dispositions contraires du Contrat chacune des Parties devra avancer, payer ou supporter,
sur demandes ou états de l'Opérateur, et proportionnellement à son taux de participation, sa
part de toutes dépenses pour Compte Commun, de même que le cas échéant, les dépenses lui
incombant pour Compte Séparé.

Les modalités et conditions de ces avances ou paiements sont précisées dans l'Accord
Comptable annexé au Contrat et qui en fait partie intégrante.

A défaut de paiement par une Partie de sa quote-part des dépenses, les autres Parties feront
l’avance du montant impayé et ce au plus tard vingt (20) jours après la date à laquelle ce
paiement est devenu exigible.

Au cas où il y aurait plusieurs associés, ceux-ci feront l'avance du montant impayé chacun au
prorata de sa participation.

Toute Partie ayant ainsi payé sera remboursé, capital plus intérêts de retard, par l'Opérateur
dès réception par celui-ci des fonds provenant de la Partie défaillante.

Les montants impayés, majorés d’un intérêt de retard seront réglés par la Partie défaillante à
l’Opérateur.

L'intérêt de retard est calculé au taux annuel du « London Interbank Offered Rate » (LIBOR)
majoré de trois (3) points et commence à courir à partir de la date de l’exigibilité des
paiements jusqu’à la date du paiement par la Partie défaillante de sa quote-part. Le taux
LIBOR susmentionné sera déterminé par l'Opérateur à la date de la constatation de la
défaillance pour des périodes et des montants comparables à ceux des sommes dues.

En outre et sous réserve des dispositions mentionnées dans les paragraphes ci-dessus, au cas
où le défaut de paiement se prolongerait pendant plus de cent vingt (120) jours à partir de la
date de son exigibilité, l’Opérateur sera en droit de refuser la livraison d’Hydrocarbures à la
Partie défaillante et les Parties non défaillantes pourront disposer de la quote-part de la Partie
défaillante au prorata de leur taux de participation. Le refus de livraison d’Hydrocarbures à la
Partie défaillante se prolongera jusqu’au paiement des montants impayés, intérêts compris ou

30

jusqu’à ce que la valeur de sa quote-part d’Hydrocarbures enlevée par les Parties non
défaillantes, couvre lesdits montants.

La Partie défaillante n’aura pas le droit de récupérer en nature sa quote-part d’Hydrocarbures
enlevée par les Parties non défaillantes. Toutefois, dans le cas de force majeure ou dans le cas
de désaccord, en toute bonne foi, avec l’Opérateur concernant les paiements demandés par ce
dernier et après résolution dudit désaccord par un arrangement à l’amiable ou par arbitrage, la
Partie défaillante pourra alors demander de récupérer sa part d’Hydrocarbures non enlevée par
elle et négociera à cet effet avec les autres Parties, les modalités d’enlèvement.

Il est entendu que si la défaillance survient durant la phase de développement, les Parties
intéressées se rapprocheront et décideront de la suite du déroulement des Opérations de
développements dans le respect du Code des Hydrocarbures, de la réglementation en vigueur
et au mieux des intérêts des Parties non défaillantes, notamment l’indemnisation pour les
préjudices subis le cas échéant.

Les dispositions citées à l’alinéa ci-dessus s’appliqueront uniquement dans le cas où la
défaillance ne résulterait pas d’un désaccord, en toute bonne foi, avec l’Opérateur concernant
les paiements demandés par ce dernier et après résolution dudit désaccord par un arrangement
à l’amiable ou par arbitrage.

Article Six : Cession d’intérêts à un tiers

En cas de cession d’intérêts à un tiers, le Contrat sera amendé et complété, le cas échéant,
pour que, notamment, ledit tiers devienne partie audit Contrat.

Article Sept : Enlèvement de la production

Chacune des Parties, proportionnellement à son taux de participation, enlèvera à ses frais en
nature et séparément, sa part d’Hydrocarbures disponible pour enlèvement produit dans la
zone du Permis de Recherche et/ou de toute concession d’exploitation en découlant,
déduction faite de la quantité d’Hydrocarbures liquides perdue ou utilisée pour les opérations
faisant l’objet de cet Accord et celle allouée au titre de la Redevance et du marché local.

Les Parties négocieront en toute bonne foi les termes d’un accord relatif à l’enlèvement
d’Hydrocarbures liquides. Un tel accord devra prévoir pour une période au cours de laquelle
une Partie ayant fait des sous-enlèvements aura le droit, dans les limites d’un pourcentage
déterminé de la production d’Hydrocarbures liquides, d’effectuer les enlèvements qu’elle n’a
pu faire au cours des périodes précédentes sans que ces enlèvements puissent causer un
préjudice à l’une des autres Parties.

Les quantités des Hydrocarbures liquides revenant à l AUTORITE CONCEDENTE au titre
de la Redevance et du marché local, n’entrent pas en considération dans la détermination de la
position de sous enleveur ou sur enleveur d’ETAP, dans le cas où cette dernière serait
désignée par | AUTORITE CONCEDENTE pour effectuer les enlèvements pour son compte.

Dans le cas où ETAP serait désignée par l’AUTORITE CONCEDENTE pour effectuer les
achats au titre du marché local pour son compte, ETAP, HTC et TOPIC se rapprocheront pour
fixer les procédures des enlèvements et les modalités de paiement desdits enlèvements et les
soumettre à l'AUTORITE CONCEDENTE pour approbation. Il est entendu que lesdites

”

procédures et modalités devront être établies en conformité avec les Na ns de l’ oi

ñ ul À 4]
50 du Code des Hydrocarbures et l’ Article 52 du Cahier des Charges annexé à la Convention
Particulière.

Article Huit : Retrait
Après avoir satisfait à ses obligations prévues par la Convention Particulière et le Contrat :

Chaque Partie a le droit de se retirer du Permis et/ou de toute concession en découlant sous
réserve d'en aviser les autres Parties au moins cent vingt (120) jours avant la date de son
retrait et de notifier cette décision à | AUTORITE CONCEDANTE.

Dans ce cas, la Partie qui désire se retirer devra exécuter les obligations découlant ou résultant
pour elle de situations nées ou de décisions prises antérieurement à la date de la notification
précitée. Elle bénéficiera également de tous les droits et avantages qu'impliquent ces
situations ou décisions.

Si une Partie a voté contre un programme de travaux et un budget correspondant et si dans les
quinze (15) jours suivant la date d'approbation de ce programme et budget par le Comité
d’Opérations, elle a notifié aux autres Parties sa décision de se retirer du Permis ou de la (des)
concession(s) concernée(s) par ce(s) budget(s), elle est automatiquement relevée de
l'obligation de participer à ce programme et de financer le budget correspondant.

Si aucune des Parties intéressées n'accepte de prendre en charge la participation de la Partie
qui se retire dans le délai prévu au présent paragraphe, l'ensemble du Permis ou de la (des)
concession(s) en découlant sera restitué à l'AUTORITE CONCEDANTE. Les coûts et frais
qui pourraient résulter de cette restitution seront supportés par les Parties, y compris la Partie
qui a notifié sa décision de retrait au prorata de leur taux de participation.

Article Neuf : Responsabilité des Parties

Les droits, obligations et engagements des Parties en vertu du présent Accord seront propres à
chaque Partie, et non pas conjoints et chacune des Parties sera seule responsable en ce qui
concerne ses propres obligations telles que spécifiées au présent Accord.

Article Dix: Force majeure

Les obligations de chacune des Parties ne seront suspendues qu'en cas de force majeure, telle
que définie à l'article 26 du Contrat.

Article Onze : Arbitrage

Tout différend découlant du présent Accord d’Opérations sera tranché définitivement
conformément à l'article 29 du Contrat.

Article Douze : Election de domicile

Pour l'exécution des présentes et leurs suites, les Parties déclarent faire élection de domicile
aux adresses fixées au Contrat.

Article Treize :  Prééminence du Contrat

En cas de non-conformité des présentes dispositions avec celles du Contrat, les dispositions
du Contrat prévaudront.

Fait à Tunis, le ….
En cinq (5) exemplaires originaux

Entreprise Tunisienne d'Activités Pétrolières

: Ali CHINE
Président Directeur Général

Hydrocarbure Tunisie Corp. Tunisian Onshore & Offshore
Petroleum & Industrial Contractor

e .
SONBR SA

© Aâmel TOUMI
Directeur Général _-7" Président Directeur Général

ANNEXE B

ACCORD COMPTABLE

Cet Accord constitue une annexe au Contrat d'Association, dont il fait partie intégrante
concernant le Permis dit « Permis JELMA » et les concessions en dérivant, conclu le même
jour entre ETAP, HTC et TOPIC.

Le présent Accord Comptable a pour but d’établir des méthodes équitables de calcul des
sommes débitées et créditées dans le cadre des Opérations. Les Parties conviennent que, si
l’une quelconque de ces méthodes s’avère injuste ou inéquitable pour l’Opérateur ou les
autres Parties, les Parties se réuniront et s’efforceront en toute bonne foi d’adopter les
changements de méthodes estimées nécessaires pour pallier toute injustice ou iniquité
quelconque. ù

L._ DISPOSITIONS GENERALES

1.1. Définitions :

Les termes utilisés dans le présent Accord Comptable et qui sont définis par le Contrat auront
la signification qui leur est attribuée par ledit Contrat ; on entend par « Contrat » le Contrat
d'Association.

En outre, aux fins du présent Accord Comptable :

- Le terme « Compte Général » désigne l’ensemble de la comptabilité tenue par l'Opérateur
(aussi bien pour compte séparé que pour compte commun) pour enregistrer toutes les
dépenses et autres opérations comptables des opérations conjointes effectuées
conformément aux dispositions du Contrat ;

- Le terme «Compte Commun» désigne l'ensemble de la comptabilité tenue par
l'Opérateur pour enregistrer toutes les dépenses et autres Opérations comptables relatives
aux Opérations communes effectuées dans le Permis et les concessions en découlant
conformément aux programmes de travaux et budgets approuvés par le Comité
d’Opérations ;

- Le terme « Compte Séparé » désigne l’ensemble de la comptabilité tenue par l’Opérateur
pour enregistrer toutes les dépenses et autres Opérations Comptables relatives aux
Opérations réalisées pour le compte d’une Partie dans le Permis et les concessions en
découlant telles que prévues dans le Contrat ;

- Le terme « Matériel » désigne les biens meubles, y compris l’équipement, les matériels et
les matériaux acquis et détenus pour être utilisés dans les Opérations :

- Le terme «Opérations » désigne toutes les opérations des participants, régies par le
Contrat et effectuées dans le Permis et/ou au titre de celui-ci ainsi que dans toute

concession en découlant. Myè FA
\
x
1.2. Principes de répartition :

L'Opérateur tiendra le Compte Général de façon que puissent être respectés les principes
énoncés à l'Article 3 du Contrat.

L'Opérateur s'engage à conserver, s'il n'en est pas décidé autrement, toutes les archives
concernant toutes les Opérations selon les prescriptions légales en la matière et à fournir aux
Parties des copies de ces archives à leur demande.

1.3. Application des dispositions 1.4, 1.5 et 1.6.

Les dispositions 1.4, 1.5 et 1.6 n'entreront pas en application pour ETAP tant que HTC et
TOPIC assureront seules le financement des Opérations de recherche et d'appréciation.
Toutefois, l'Opérateur soumettra semestriellement au Comité d’Opérations prévu à l'Article 4
du Contrat, un relevé des dépenses faites au titre du Permis.

1.4. Facturations :

Chaque Partie est seule responsable de la tenue de sa propre comptabilité et de la préparation
de ses déclarations fiscales et de ses autres déclarations, sauf exception stipulée par le Contrat.
L'Opérateur fournira aux Parties des relevés et facturations dans la forme voulue pour leur
permettre de remplir lesdites responsabilités.

L'Opérateur facturera aux Parties au plus tard le dernier jour de chaque mois leur quote-part
des dépenses du mois précédent. Ces facturations devront être accompagnées d’un résumé
basé sur un moyen de classification appropriée indiquant leur nature et leur destination.

L'Opérateur devra soumettre à l'approbation des Parties les classifications comptables à
utiliser pour la gestion des dépenses.

L'Opérateur devra en outre communiquer aux Parties les procédures relatives à la gestion des
stocks qu'il se propose de mettre en application.

Le Compte Général sera tenu en dinars tunisiens par l'Opérateur qui conservera des
justificatifs des dépenses faites en toute autre monnaie et des opérations de change y
afférentes, dans le détail nécessaire pour permettre aux Parties de remplir leurs responsabilités
visées ci-dessus.

Les dépénses encourues en devises étrangères seront comptabilisées en dinars tunisiens à la
moyenne des cours de change moyen interbancaire le jour de paiement tel que publié par la
Banque Centrale de Tunisie ou à défaut la dernière publication de la Banque Centrale de
Tunisie.

A l'occasion de la conversion des devises, de la comptabilisation des avances en devises
différentes prévues au paragraphe 1.5 ci-dessous et de toute autre opération de change relative
aux Opérations, les gains et les pertes de changes seront portés à leurs comptes respectifs au

prorata de leur participation, pour autant que ces gains et pertes résultent d'Opérations -
conjointes. MA

Î

4

ee
1.5. Avances et paiements :

L'Opérateur adressera aux Parties trente (30) jours au plus tard avant le début de chaque mois,
un état détaillé des fonds à avancer par les Parties au cours dudit mois, pour couvrir les
paiements à faire au cours dudit mois au titre des Opérations. Ledit état spécifiera la ou les
dates auxquelles lesdits fonds seront requis, et les autres instructions de paiement. L'Opérateur
pourra, si besoin est, adresser aux Parties des appels de fonds supplémentaires pour faire face
à des dépenses qui n'étaient pas prévues au moment de la remise de l'état visé ci-dessus
afférent au mois en cause. Etant entendu qu'il devra prendre les mesures nécessaires pour que
ces appels de fonds supplémentaires soient faits à titre exceptionnel. Il est entendu qu'en tous
les cas , la date prévue pour le paiement des fonds devra être d'au moins quinze (15) jours
après la date de réception d'un appel de fonds.

Chacune des Parties versera à l'Opérateur les montants ainsi demandés, à la valeur de la date
stipulée dans ledit état, conformément aux instructions données par l'Opérateur.

Si l’avance d’une Partie excède sa quote-part des paiements effectués par l’Opérateur, son
avance suivante sera réduite de manière correspondante. Toutefois, toute Partie pourra
demander que l’excédent dépassant vingt mille (20 000) Dinars Tunisiens ou l’équivalent lui
soit remboursé. L'Opérateur devra procéder à ce remboursement dans un délai de dix (10)
jours à compter de la réception de la demande de ladite Partie.

Si l'avance d’une Partie s’avère inférieure à sa quote-part des paiements effectués par
l'Opérateur au titre d’un mois donné, d’après la facture fournie par l'Opérateur au titre dudit
mois en application du paragraphe 1.4. ci-dessus, l'Opérateur pourra ajouter le montant de
l'insuffisance au prochain état des fonds à avancer visé ci-dessus qu’il adressera à ladite
Partie ou pourra demander le remboursement dudit montant, auquel cas ladite Partie devra
verser ledit montant à l’Opérateur dans les quinze (15) jours de ladite demande.

1.6. Ajustements et vérifications :

a. Le fait d'effectuer les paiements visés au paragraphe 1.5 ci-dessus, ne préjugera pas le
droit d'une Partie de contester le bien-fondé des factures. Cependant, toutes les factures et
états remis aux Parties par l'Opérateur durant toute année seront présumés de manière
concluante, être exacts et corrects à l'expiration d'un délai de vingt quatre (24) mois à compter
de la fin de ladite année, sauf si dans ce délai de vingt quatre (24) mois une Partie les conteste
par écrit et demande à l'Opérateur de procéder à un ajustement. De même, aucun ajustement
favorable à l'Opérateur ne pourra être effectué après l'expiration du délai ci-dessus. Les
dispositions du présent alinéa ne pourront avoir pour effet d'empêcher des ajustements
résultant d'un inventaire matériel des biens pour Compte Commun ou pour Compte Séparé.

b. Vérification des dépenses d'exploitation :

Chaque Partie aura, sur préavis adressé au moins trente (30) jours à l’avance à l’Opérateur, le
droit, à ses propres frais, de vérifier une fois par an le Compte Général et les documents y
afférents pour toute l’année ou fraction d’année et cela pendant une période de vingt quatre
(24) mois à compter de la fin de ladite année ou tout autre délai qui pourrait être convenu d’un
commun accord entre les Parties. L'exercice de ce droit de vérification ne prolongera pas le
délai accordé pour contester les comptes et réclamer leur redressement tel que prévu ci-

dessus. (y LL
c. Vérification des dépenses de développement :

Chaque Partie aura, sur préavis adressé au moins trente (30) jours à l’avance à l’Opérateur, le
droit, à ses propres frais, de vérifier une fois par an le Compte Général et les documents
afférents aux dépenses de développement. Ce droit devra être exercé dans un délai de vingt
quatre (24) mois à compter de la fin des travaux de développement.

d. Les Parties s’efforceront dans la mesure du possible de procéder à de telles vérifications,
conjointement ou simultanément, pour gêner le moins possible l’Opérateur. Sous réserve de
l'approbation préalable des Parties, le coût de toute vérification ou examen comptable du
Compte Général effectué au profit de toutes les Parties, sera imputable au Compte Général.

e. Suivant la notification de participation d’ETAP à une Découverte Economiquement
Exploitable, les SOCIETES établiront et adresseront à ETAP une facture globale concernant
sa quote-part des dépenses de prospection, de recherche et d’appréciation, imputables à la
concession considérée. ETAP dispose d’un délai de vingt quatre (24) mois à compter de la
date de réception de la facture globale ci-dessus mentionnée, pour procéder à des
vérifications.

Passé ce délai, ladite facture sera considérée comme acceptée. Au cas où ETAP procéderait
aux vérifications citées ci-dessus, elle sera tenue de remettre un rapport sur les résultats
desdites vérifications dans un délai de trois (3) mois suivant la fin de ces opérations.
L’Opérateur devra répondre dans les trois (3) mois qui suivent.

En cas de divergence sur les résultats desdites vérifications, les Parties se rencontreront pour
arriver à un accord. En cas de maintien de divergence, les Parties désigneront, d'un commun
accord, un expert indépendant pour trancher le différend. A défaut d'accord sur la désignation
de l'expert, dans les trente (30) jours qui suivent la date de la constatation de la divergence, la
Partie la plus diligente pourra recourir à l'arbitrage conformément aux dispositions de l'Article
29 du Contrat.

IL. COUT ET DEPENSES IMPUTABLES AU COMPTE GENERAL

L'Opérateur imputera dans les limites du budget au Compte Général tous les coûts et dépenses
encourus dans la conduite des Opérations. Ces coûts et dépenses incluront, sans que cette
énumération soit limitative

2.1. Coût du personnel et des dépenses connexes :

Les salaires et les appointements du personnel de l'Opérateur et de ses sociétés affiliées qui
est directement engagé dans la conduite et la gestion des Opérations, ainsi que les charges
sociales, les allocations habituelles, les dépenses du personnel connexes prises à sa charge par
l'Opérateur conformément à la pratique habituelle et les impôts et charges sociales afférents à
ce personnel et supportés par l'Opérateur. Etant entendu que les tarifs unitaires de
rémunération catégorie de personnel, doivent être approuvés au préalable par le Comité

d’Opérations. | W
- 2.2. Matériel :

a. Le coût du Matériel acheté ou fourni par l'Opérateur pour être utilisé dans les Opérations
tel que précisé à l'Article 3 ci-dessous ;

b. Les frais de transport du Matériel et les autres frais y afférents, tels que l'expédition,
l'emballage, le stockage sur les quais, le fret ainsi que le déchargement à l'arrivée.

2.3. Frais de déplacement du personnel :

a. Les frais de transport et de déplacement du personnel, requis pour la conduite des
Opérations.

b. Les frais de déplacement vers la Tunisie du personnel affecté de manière permanente ou
temporaire aux Opérations ainsi que les frais de déplacement du personnel en provenance de
la Tunisie, sauf quand l'employé est réaffecté à une autre opération de l'Opérateur ailleurs que
dans la ville du pays de provenance. Ces frais incluront le transport des familles du personnel
et de leurs biens et effets ménagers ainsi que tous leurs autres frais de déplacement et de
réaménagement pris à sa charge par l'Opérateur.

2.4. Prestations :

a. Le coût des prestations fournies sous contrat et des autres prestations fournies par des tiers
(y compris, sans limitations, les consultants), autres que celui imputé en vertu du paragraphe
2.7 ci-dessous.

b. Le coût des prestations techniques, administratives, juridiques, d'approvisionnement et
comptables, effectuées par les affiliés de l'Opérateur au profit direct des Opérations. Ces
prestations seront facturées selon des modalités à fixer d'un commun accord.

c. Le loyer de l'équipement et des installations fournis par une ou plusieurs Parties, ledit
loyer devant être fixé à des taux en rapport avec les charges d'amortissement et d'entretien et
autres charges connexes supportées pour ledit équipement ou installations par la Partie en
cause mais ne devant pas excéder ceux qui sont couramment appliqués dans la région des
Opérations. Lesdits taux devront être agrées par le Comité d’Opérations.

2.5. Dommages et pertes :

a. Tous les frais et dépenses nécessaires à la réparation ou au remplacement des biens pour
Compte Commun ou pour Compte Séparé à la suite des dommages ou pertes dus à l'incendie,
l'éruption, la tempête, le vol, l'accident ou toute autre cause en dehors du contrôle de
l'Opérateur. L'Opérateur devra notifier, aussitôt que possible, aux Parties par écrit les
dommages ou pertes excédant cinquante mille (50 000) Dinars tunisiens dans chaque cas.

b. L'Opérateur doit notifier, aussitôt que possible et au plus tard dans les huit (8) jours, tout
événement susceptible d'engendrer un sinistre lié aux activités entreprises en vertu du Contrat.

L'Opérateur doit tenir, pour chaque concession, un registre des incidents et fournir aux
Co-Titulaires, dans les meilleurs délais, les rapports techniques de l'incident ainsi que des
| réparations ou remplacements des biens endommagés et les dossiers financiers suite aux

préjudices subis.
c. La déclaration de sinistre ou d'incident doit notamment comporter les éléments suivants :
- La date de survenance de l'incident :

o Dommages matériels de toute nature sur les installations de production, de traitement
et de stockage ;

o Evénements accidentels sur les puits (perte de contrôle, intervention fishing,
sidetrack.) ;

o Dommages aux tiers et notamment tous événements liés à la pollution.
- Les circonstances de l'incident ;
- _ L'estimation préliminaire des pertes ou dommages ;
- La date prévisible des réparations.
2.6. Assurances et règlement des sinistres :
a. Les primes d'assurances prises par l'Opérateur en vertu du paragraphe 24.2 (c) du Contrat
étant entendu que les Parties ne bénéficiant pas de cette assurance ne participeront pas aux
frais de celle-ci.
b. Les sommes reçues d'un assureur en règlement d'un sinistre seront créditées au Compte
Général ; étant entendu que les Parties ne bénéficiant pas de l'assurance en cause ne

bénéficient pas de ces règlements.

c. Les dépenses encourues pour le règlement de toutes pertes, réclamations, dommages,
jugements et toute autre dépense de même nature effectuée pour la conduite des Opérations.

d. L'Opérateur s'engage, dans la mesure du possible, à maintenir à la disposition des experts
des assureurs, les pièces relatives aux sinistres, à faciliter le déroulement de la mission
d'expertise et à fournir toute pièce justificative des dépenses effectuées.

2.7. Frais de justice :

Tous les frais et dépenses relatifs à la conduite, l'examen et la conclusion de litiges ou
réclamations survenant du fait des Opérations ou nécessaires à la protection ou la récupération
de biens pour Compte Commun ou pour Compte Séparé, y compris, sans que cette
énumération soit limitative, les honoraires d'hommes de loi, les frais de justice, les frais
d'instruction ou de recherches de preuves et les montants payés en conclusion ou règlement

desdits litiges ou réclamations. NA

2.8. Impôts et Taxes :

Tous les impôts et taxes (à l'exception de l'impôt sur les bénéfices, de la Redevance et de la
Redevance de Prestations Douanières frappant l'exportation des Hydrocarbures), droits et
impositions gouvernementales de quelque nature que ce soit.

2.9. Bureaux, camps et installations diverses :

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts, logements et
autres installations servant directement et exclusivement aux Opérations seront imputés au
Compte Général.

Si lesdits bureaux, camps, entrepôts, logements et installations sont aussi utilisés pour d'autres
activités que lesdites Opérations. les frais susvisés seront répartis chaque mois au prorata de
leur utilisation durant le mois en question selon des modalités à définir d'un commun accord.

2.10. Frais généraux et d'assistance générale :

Ces frais représentent une participation aux frais du siège, de l'Opérateur et de ses sociétés
affiliées, afférents aux services administratifs, juridiques, comptables, financiers, fiscaux,
d'achats, des relations avec le personnel, d'informatique, pour assurer la bonne marche des
Opérations et qui ne sont autrement imputables au Compte Général en vertu des dispositions
de l'alinéa 2.4 (b) ci-dessus.

Le montant de cette participation sera calculé au moyen des taux qui seront fixés
annuellement par le Comité d'Opérations qui examinera chaque fin d'année le programme de
travaux et le budget correspondant pour l'année suivante.

Lesdits taux seront variables selon la nature des Opérations à réaliser et le niveau de dépenses
à engager pour l'année en question.

Il est entendu que les taux applicables sont fixés comme suit :

a. Dépenses annuelles d’exploration et d’appréciation :

Pour les dépenses d’exploration et d’appréciation, il sera appliqué sur les montants des
dépenses correspondant aux dites Opérations un taux uniforme de cinq pour cent (5%) ; il est
entendu que le montant résultant de l’application dudit taux est plafonné à cent mille
(100.000) dollars par an.

b. Dépenses annuelles de développement :

Pour les Opérations de développement, il sera appliqué sur le montant desdites dépenses des

taux variables suivant le montant total des dépenses de développement. Ces taux sont fixés
comme suit :

- Dépenses inférieures à dix millions ( 10.000.000) de dollars, le taux est de + #3
cent (3 %) ; (hp
- Tranche de dépenses supérieure à dix millions (10.000.000) de dollars et inférieure à
vingt millions (20.000.000) de dollars, le taux est de deux virgule soixante quinze pour
cent (2,75 %) ;

- Tranche de dépenses entre vingt millions (20.000.000) de dollars et vingt cinq
millions (25.000.000) de dollars, le taux est de deux pour cent (2 %) ;

- Dépenses supérieures à vingt cinq millions (25.000.000) de dollars, le taux est de un
pour cent (1 %).

Il est entendu que le montant résultant de l’application desdits taux est plafonné à un million
(1.000.000) de Dollars pour chaque projet de développement.

c. Dépenses annuelles d’exploitation :
Pour les Opérations d’exploitation, il sera appliqué sur les montants des dépenses
correspondant aux dites Opérations un taux uniforme de deux pour cent (2%) ; il est entendu
que le montant résultant de l’application dudit taux est plafonné à cent mille (100.000) dollars
par an.
Il est entendu que dans le cas de la constitution de la société commune exerçant le rôle
d’Opérateur, les frais généraux seront collectés par celle-ci et reversés conformément à ce qui
suit :
- Travaux de développement :

o ETAP : vingt cinq pour cent (25%) :

o  HTC/TOPIC : soixante quinze pour cent (75%).
- Travaux d’exploitation :

o ETAP : soixante quinze pour cent (75%) :

o  HTC/TOPIC : vingt cinq pour cent (25%).
Les taux et les plafonds mentionnés en (a), (b) et (c) ci-dessus peuvent être révisés d’un
commun accord.

III. MATERIEL

3.1. Acquisitions :

a. Le Matériel acheté sera imputé à son prix de revient. Ce prix inclura le transport,
l'assurance et tous frais dûment justifiés.

b. Avec l'accord préalable du Comité d’Opérations (A &

4
- Le Matériel neuf non utilisé et en excellent état (catégorie 1), provenant des stocks de
l'Opérateur ou de ses Sociétés Affiliées ou de leurs autres opérations, sera évalué au prix
de revient neuf fixé conformément à l'alinéa a. ci-dessus.

- Le Matériel en bon état (catégorie 2), c'est-à-dire le Matériel qui a été utilisé mais en bon
état de service, capable d'être réutilisé sans être reconditionné, sera évalué à juste prix
dont la détermination sera faite sur la base des données fournies par l'Opérateur.

- Le Matériel qui ne pourra être classé ni en catégorie 1, ni en catégorie 2, sera évalué en
fonction de l’utilisation qui pourra en être faite.

3.2. Garantie du Matériel :

L’Opérateur ne garantit pas le Matériel fourni au-delà de la garantie donnée par le fournisseur
ou le fabricant de ce Matériel. En cas de Matériel défectueux, le Compte Général ne sera
crédité que dans la mesure où l’Opérateur aura reçu du fournisseur un avoir correspondant et
pour l’obtention duquel il devra engager toute démarche nécessaire.

L’Opérateur garantit néanmoins le bon fonctionnement du Matériel transféré de ses stocks
conformément à l’Article 3.1. paragraphe b. ci-dessus.

En tout état de cause l’Opérateur veillera à ce que le Matériel acquis pour le compte des
Parties dans le cadre de l’Association bénéficie de toutes les garanties requises pour une
utilisation conforme aux normes admises.

3.3. Disposition du surplus :

a. L'Opérateur n’aura aucune obligation d’acheter l'intérêt détenu par toute Partie dans tout
surplus de Matériel neuf ou non.

b. L'Opérateur aura le droit de vendre ou de se défaire de tout surplus de Matériel, à
condition d'en avertir les autres Parties et d’obtenir leur accord.

c. Le produit net de toute vente de Matériel devra être crédité au Compte Général.

3.4. Inventaire :

a. Des inventaires de tout Matériel normalement soumis à ce contrôle dans l'Industrie
Pétrolière Internationale devront être effectués périodiquement, au moins une fois par an, par
l'Opérateur selon les directives du Comité d’Opérations. L'Opérateur devra notifier aux
Parties par écrit, trente (30) jours à l’avance, son intention de procéder audits inventaires de
manière à permettre aux Parties d’être représentées lors de l'inventaire. Le défaut de

représentation d’une Partie à un inventaire engagera ladite Partie à accepter l'inventaire.

b. L’inventaire devra être rapproché du Compte Général et une liste des excédents et des
manquants sera fournie aux Parties avec des commentaires appropriés.

Le Compte Général sera ajusté des excédents et des manquants le cas échéant.

C1
c. Il est expressément convenu que les inventaires désignés au paragraphe (a) ci-dessus
porteront également sur les immobilisations constituant le patrimoine des Parties dont
l’Opérateur a la garde.

IV. CESSION D’IMMOBILISATION :

4.1. Pour l'application de l’Article 14 du Contrat, seront considérées comme immobilisations
les catégories de dépenses mentionnées à l'Article 109.2 du Code des Hydrocarbures, à savoir :

- Les dépenses de prospection et de recherche ;
- Les frais de forage et d'essais non compensés ;
- Les coûts d'abandon d'un forage ;

- Les coûts de forage et d'essais de puits non productifs d’Hydrocarbures liquides ou gazeux
en quantités commercialisables ;

- Les frais de premier établissement relatifs à l'organisation et à la mise en marche des
opérations pétrolières.

Etant entendu que ces dépenses devront avoir été imputées suivant les règles du paragraphe
1.4 et du chapitre 2 du présent Accord Comptable et seront exprimées au fur et à mesure de
leur imputation en devises afin de déterminer les montants en devises à régler à HTC et
TOPIC. Pour la conversion en devises, on utilisera le cours de change moyen interbancaire
du mois de comptabilisation tel que publié par la Banque Centrale de Tunisie.

4.2. Les sommes à rembourser aux SOCIETES par ETAP au titre des dispositions de
l'Article 14.3. du Contrat sont payées par échéances semestrielles, telles que mentionnées au
dit Article. Le paiement est effectué sur la base d'une note de débit semestrielle de paiement ;
chaque note de débit semestrielle sera déduite de la facture globale mentionnée à l'Article 1.6
du présent Accord Comptable. Toute note de débit devra indiquer la valeur de la quote-part
ETAP de la production réservée au remboursement visé à l’Article 14 du Contrat.

Pour l'établissement de la dite note du débit, l'Opérateur adresse à ETAP, dans les 45 premiers
jours suivant chaque semestre, un état détaillé des enlèvements de la quote-part d'ETAP de la
production provenant de la concession considérée au cours du semestre écoulé. Le paiement
interviendra dans les 45 jours à compter de la date de réception de la note de débit à ETAP.
Le prix de valorisation de la quote-part d'ETAP de la production réservée au remboursement
visé ci-dessus sera le prix de vente normal tel que prévu par le Code des Hydrocarbures
réalisé par ETAP, moyen pondéré pour le semestre écoulé et ce pour les Hydrocarbures
liquides et le prix de vente des Hydrocarbures gazeux destiné au marché local tel que défini
par le décret N° 2000/1027 du 15 Mai 2000 ou le prix défini par l’article 53 du Cahier des
Charges pour la vente des Hydrocarbures gazeux sur le marché international. Le prix de vente
réalisé par ETAP sera communiqué par elle à HTC et TOPIC dans les 15 jours suivants la fin

du semestre écoulé. My
Les données ainsi communiquées sont réputées acceptées par les Parties si elles ne sont pas
contestées dans les trente (30) jours qui suivent leur communication.

Les remboursements effectués par ETAP au titre du présent paragraphe seront considérés
comme des avances et ce dans l'attente des opérations d'audit.

V. PREEMINENCE DU CONTRAT :

En cas de non-conformité des présentes dispositions avec celles du Contrat, les dispositions
du Contrat prévaudront.

Fait à Tunis, le .!
En cinq (5) exemplaires originaux

Entreprise Tunisienne d’Activités Pétrolières

Ali CHINE
Président Directeur Général

Hydrocarbure Tunisie Corp. Tunisian Onshore & Offshore
Petroleum & Industrial Contractor

à

PAN7 72
Jean-Louis REMONDIN = Jamel Jour
Directeur Général Président Directeur Général

ANNEXE C

ACCORD ENTRE LES ACTIONNAIRES

Cet accord constitue une Annexe du Contrat d'Association, dont il fait partie intégrante,
concernant les concessions d'exploitation issues du Permis de Recherche JELMA conclu le
même jour entre ETAP, HTC et TOPIC

Il est convenu ce qui suit :

Article premier :

En conformité avec le Contrat d'Association, ETAP et les SOCIETES constitueront une
société commune de droit tunisien (ci-après dénommée la « Société »), chargée d'assurer le
rôle d'Opérateur conformément à l'Article 4.3 du Contrat d'Association. Le nom de la Société,
dont le siège sera à Tunis, sera convenu d'un commun accord entre les SOCIETES et ETAP.
La Société aura pour objet d'exercer le rôle d'Opérateur pour le développement, l'exploitation,
le transport depuis le(s) champ(s) jusqu'aux installations de traitement des Hydrocarbures et
pour lesquels ETAP aura exercé son option de participer dans le cadre du Code des
Hydrocarbures, de la Convention et du Contrat d'Association. Il est entendu que la Société ne
sera ni titulaire d'une concession découlant du Permis JELMA, ni propriétaire des
Hydrocarbures provenant de ces concessions. Cependant, les actions devront être
exclusivement détenues, à tout moment, par ETAP et les SOCIETES.

Article deux :

Le capital initial de la Société sera déterminé d'un commun accord. ETAP, HTC et TOPIC
participeront au capital de la Société dans les proportions suivantes :

ETAP : Un tiers (1/3) des actions ;
1 UKO: : Un tiers (1/3) des actions ;
TOPIC : Un tiers (1/3) des actions.

Sous réserve des dispositions du paragraphe ci-dessus, le capital sera réparti pour tiers entre
actions détenues par ETAP et par les personnes qu'elle désignera, pour tiers entre actions
détenues par HTC et par les personnes qu'elle désignera et pour tiers entre actions détenues
par TOPIC et par les personnes qu'elle désignera.

Article trois : Avances de fonds

Ainsi qu'il est stipulé dans le Contrat d'Association et à l'Annexe B (Accord Comptable), la
Société travaillera au prix coûtant, sans bénéfice ni perte, les Parties au Contrat d'Association
lui faisant les avances de fonds dont elle a besoin pour l'exécution de ses activités suivant les

principes établis dans le Contrat d'Association et à son Annexe B (Accord Comptable) qui y
est annexé.
y
Ÿ 4
Article quatre : Statuts et organes sociaux

4.1. Les statuts de la Société seront élaborés en temps opportun par accord mutuel des
Parties.

4.2. Assemblées Générales :

Le quorum de présence sera de deux représentants au moins de chaque Partie ayant une
procuration leur permettant de voter. Les décisions seront prises à la majorité des voix des
actionnaires présents et représentés.

4.3. Conseil d’administration :

Le Conseil d'Administration sera composé de six (6) Administrateurs. Les Administrateurs
seront nommés par l'Assemblée Générale, deux (2) sur proposition d'ETAP, deux (2) sur
proposition de HTC et deux (2) sur proposition de TOPIC. Toutefois, au cas où ETAP décide
de participer à hauteur de cinquante pour cent (50%) dans la concession considérée, le nombre
d’Administrateurs sera porté à huit (8) dont quatre (4) représentants d'ETAP.

Pour les travaux de développement, le Conseil d’ Administration désignera un Président choisi
parmi les Administrateurs TOPIC. Le Directeur Général de la Société sera nommé sur
proposition de HTC et le Directeur Général Adjoint sera nommé sur proposition d’ETAP.

A partir de la fin des travaux de développement et au plus tard au premier janvier suivant la
mise en exploitation du gisement considéré et pendant toute la durée de l’exploitation, le
Conseil d’Administration désignera un Président choisi alternativement parmi les
administrateurs HTC et TOPIC. L’alternance commencera par un représentant de HTC. Le
Directeur Général sera nommé sur proposition d’ETAP , et la fonction de Directeur Général
Adjoint sera exercée alternativement par un représentant de TOPIC et HTC. L’alternance
commencera par un représentant de TOPIC.

L’alternance pour la désignation du Président du Conseil et du Directeur Général Adjoint par
HTC et TOPIC est fixée pour trois ans.

Article cinq : Actions et transfert d'actions

5.1. Les actions sont obligatoirement nominatives.

5.2. Un actionnaire ne pourra céder ses actions à une Société Affiliée telle que définie à
l'Article 1 du Contrat d'Association que si le cessionnaire adhère explicitement au présent
Accord et à la Convention Particulière.

Si la Société Affiliée cessionnaire cessait à un moment donné de remplir les conditions de
définition de la dite notion de « Société Affiliée » mentionnée ci-dessus. Les actions seront

immédiatement retransférées au cédant initial.

5.3. Toute cession d'actions à un tiers, devra préalablement recevoir l'agrément du Conseil
d'Administration qui ne pourra refuser de donner cet agrément que pour des raisons valable

46 |

y
et ne sera effective que si le cessionnaire a explicitement adhéré au Contrat d'Association et à
la Convention Particulière.

Article six : Loi applicable :

Le présent Accord entre les Actionnaires sera régi et interprété selon la loi Tunisienne. Tout
différend au sujet de l'interprétation ou de l'exécution du présent Accord qui n'aura pas pu être
réglé à l'amiable sera soumis à l'arbitrage prévu à l'Article 29 du Contrat d'Association.

Article sept: Organisation

La Société travaillera avec un effectif qui sera déterminé par décision du Comité
d’Opérations. Son organigramme ainsi que toute modification de ce dernier sera arrêté par le
Conseil d'Administration.

Article huit : Procédure comptable

Les rapports entre la Société et les partenaires de l'Association dans le domaine financier et
comptable en ce qui concerne les appels de fonds, les états et les facturations, les imputations
au Compte Commun seront effectués sur la base des pourcentages de participations tels que
définis à l'Article 3 paragraphes 1 et 3 du Contrat d'Association.

Article neuf : Contrôle

Les Parties au Contrat d'Association auront le droit de vérifier les comptes et les dossiers de la
Société et ce sur place. Cette vérification par audit devra être faite dans les délais définis dans
l'Accord Comptable. Afin d'éviter autant que possible la perturbation des services comptables
concernés, les Parties au Contrat d'Association feront leur possible pour regrouper au
maximum les vérifications. Un préavis d'au moins trente (30) jours sera donné préalablement
à l'arrivée des auditeurs.

Article dix : Régimes spéciaux

La Société demandera, en temps opportun, les avantages de toutes natures, accordés à
l'Opérateur par les documents contractuels régissant le Permis de Recherche et les
concessions d'exploitation en découlant.

Article onze : Dispositions diverses

Les frais de constitution et de mise en place de l'organisation de la Société seront répartis
entre les actionnaires dans la proportion indiquée à l'Article 2 du présent accord.

Les titres des Articles ne pourront en aucun cas affecter ou avoir une influence sur

l'interprétation des dispositions contenues dans lesdits nn ; M

#7
Article douze : Durée

La Société continuera à exister jusqu'à l'expiration du Contrat d'Association ou de la dernière
concession d'exploitation commune découlant de la Convention Particulière.

Fait à Tunis, le .….
En cinq (5) exemplaires originaux

Entreprise Tunisienne d’ Activités Pétrolières

NES

Ali CHINE
Président Directeur Général

Hydrocarbure Tunisie Corp. Tunisian Onshore & Offshore
Petroleum & Industrial Contractor

AVS
x # ou à
. <a,

: Jeañ-Louis REMONDIN Jamel TOUMI
Directeur Général = Président Directeur Général

